SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement, dated as of March 31, 2008 (this
“Agreement”), is made by and between Derma Sciences, Inc., a Pennsylvania
corporation (the “Company ”), each of the undersigned purchasers (each a
“Purchaser ” and collectively, the “Purchasers ”) and each assignee of a
Purchaser who becomes a party hereto.

WHEREAS , subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, the
Company desires to offer, issue and sell to the Purchasers (the “Offering ”),
and the Purchasers, severally and not jointly, desire to purchase from the
Company, shares (the “Shares ”) of the Company’s common stock, par value $0.01
per share (the “Common Stock”), at a price per share equal to $1.00, and
five-year warrants to purchase shares of Common Stock (the “Warrants ”) with an
exercise price per share of $1.20, subject to adjustment therein. The Shares and
the Warrants are collectively referred to herein as the “Securities ”.

NOW , THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Purchasers agree as follows:

DEFINITIONS

(1)     Definitions. In addition to the terms defined elsewhere in this
Agreement: the following terms have the meanings set forth in below:



“Acquiring Person” shall have the meaning ascribed to such term in Section F(5)
to this Agreement.



“Action” shall mean an action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign)



“Advice” shall have the meaning ascribed to such term in Section E(6) to this
Agreement.



“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

--------------------------------------------------------------------------------


“Agreement” means the Securities Purchase Agreement.



“Board of Directors” means the board of directors of the Company.

“Closing” shall have the meaning ascribed to such term in Section A(3) to this
Agreement.



“Closing Date” shall have the meaning ascribed to such term in Section A(3) to
this Agreement.



“Common Stock” shall have the meaning ascribed to such term in the Recitals to
this Agreement.



“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company” means Derma Sciences Inc., a Pennsylvania corporation.
 

“Company Counsel” means Hedger & Hedger, with offices located at 2 Fox Chase
Drive, Hershey, PA 17033.

“Discussion Time” shall have the meaning ascribed to such term in Section B(15)
to this Agreement.



“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“ Effective Date” shall have the meaning ascribed to such term in Section F(12)
of this Agreement.



“Effectiveness Period” shall have the meaning ascribed to such term in Section
E(2)(b) to this Agreement.



“Environmental Laws” shall have the meaning ascribed to such term in Section
C(20) of this Agreement.



“ERISA ” shall have the meaning ascribed to such term in Section C(22)(e) to
this Agreement.



“Evaluation Date” shall have the meaning ascribed to such term in Section C(9)
of this Agreement.



“Event ” shall have the meaning ascribed to such term in Section E(2)(d) to this
Agreement.

2

--------------------------------------------------------------------------------


“Exchange Act” shall have the meaning ascribed to such term in Section C(7) of
this Agreement.



“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.



“FDA” shall have the meaning ascribed to such term in Section C(41) to this
Agreement.

“FDCA” shall have the meaning ascribed to such term in Section C(41) to this
Agreement.

“Filing Date” shall have the meaning ascribed to such term in Section E(2)(a) to
this Agreement.

“Filing Default Date” shall have the meaning ascribed to such term in Section
E(2)(a) to this Agreement.

“FINRA” means the Financial Industry Regulatory Authority, Inc.



“GAAP” shall have the meaning ascribed to such term in Section C(8) to the
Agreement.



“Hazardous Substance” shall have the meaning ascribed to such term in Section
C(20) of this Agreement.



“Indebtedness” shall have the meaning ascribed to such term in Section C(14) to
this Agreement.



“Indemnified Party” shall have the meaning ascribed to such term in Section
E(5)(c) to this Agreement.

3

--------------------------------------------------------------------------------


“Intangible Rights” shall have the meaning ascribed to such term in Section
C(21) to this Agreement.



“Legend Removal Date” shall have the meaning ascribed to such term in Section
F(1)(c) to this Agreement.



“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Lock-Up Agreement” means the Lock-Up Agreement in the form of Exhibit B
attached hereto.

“Losses” shall have the meaning ascribed to such term in Section E(5)(a) to this
Agreement.



“Material Adverse Effect” shall have the meaning ascribed to such term in
Section C(1) to this Agreement.



“Material Agreement” shall have the meaning ascribed to such term in Section
C(16) to this Agreement.



“Material Permits” shall have the meaning ascribed to such term in Section C(34)
to this Agreement.



“No-Review Effectiveness Default Date” shall have the meaning ascribed to such
term in Section E(2)(b) to this Agreement.



“Offering” shall have the meaning ascribed to such term in the Recitals to this
Agreement.



“Offering Documents” shall have the meaning ascribed to such term in Section
B(1) to this Agreement.



“Offering Price” shall have the meaning ascribed to such term in Section A(2) to
this Agreement.



“Participation Maximum” shall have the meaning ascribed to such term in Section
F(17)(a).

“ Pharmaceutical Product” shall have the meaning ascribed to such term in
Section C(41) to this Agreement.



“Placement Agent” means Oppenheimer & Co. Inc.



“Plan of Distribution” shall mean the Plan of Distribution in the form of
Exhibit E attached hereto.

4

--------------------------------------------------------------------------------


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pre-Notice” shall have the meaning ascribed to such term in Section F(17)(b).

“Proceeding” shall have the meaning ascribed to such term in Section E(3)(b) to
this Agreement.

“Prospectus” shall have the meaning ascribed to such term in Section E(1)(a) to
this Agreement.

“Purchaser Questionnaire” shall have the meaning ascribed to such term in
Section B(11) to this Agreement.



“Purchaser Party” shall have the meaning ascribed to such term in Section F(8)
to this Agreement.



“Registrable Securities” shall have the meaning ascribed to such term in Section
E(1)(b) to this Agreement.

“Registration Statement” shall have the meaning ascribed to such term in Section
E(1)(c) to this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Sarbanes-Oxley Act of 2002” shall have the meaning ascribed to such term in
Section C(10) to this Agreement.



“SEC ” shall have the meaning ascribed to such term in Section C(5)(b) to this
Agreement.



“SEC Reports” shall have the meaning ascribed to such term in Section C(7) to
this Agreement.



“SEC-Review Effectiveness Default Date” shall have the meaning ascribed to such
term in Section E(2)(b) to this Agreement.

“Securities” shall have the meaning ascribed to such term in the Recitals to
this Agreement.



“Securities Act” shall have the meaning ascribed to such term in the Recitals to
this Agreement.

5

--------------------------------------------------------------------------------


“Selling Stockholder Questionnaire” shall have the meaning ascribed to such term
in Section B(12) to this Agreement.



“Shares” shall have the meaning ascribed to such term in the Recitals to this
Agreement.



“Signature Page” shall have the meaning ascribed to such term in Section H to
this Agreement.



“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
F(17)(a).

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section F(17)(b).

“Subscription Amount” shall have the meaning ascribed to such term in Section
A(1) to this Agreement.



“Subsidiaries” shall have the meaning ascribed to such term in Section C(13) to
this Agreement.

“Taxes” shall have the meaning ascribed to such term in Section C(18) to this
Agreement.

“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.



“Transaction Documents” shall have the meaning ascribed to such term in Section
C(4) to this Agreement.



“Transfer Agent” means StockTrans, Inc., the current transfer agent of the
Company, with a mailing address of 44 West Lancaster Avenue, Ardmore, PA 19003
and a facsimile number of (610) 649-7302, and any successor transfer agent of
the Company.

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section F(12)(b) to this Agreement.

“Warrants” shall have the meaning ascribed to such term in the Recitals to this
Agreement.

6

--------------------------------------------------------------------------------


“Warrant Exercise Price” shall mean $1.20, subject to adjustment therein.



“Warrant Shares” shall have the meaning ascribed to such term in Section B(8) to
this Agreement.

A.   Subscription

        (1)     Subject to the conditions to closing set forth herein, each
Purchaser, severally and not jointly with the other Purchasers, hereby
irrevocably subscribes for and agrees to purchase Securities for the aggregate
purchase price set forth on the signature page of such Purchaser hereto (the
“Subscription Amount”). The Securities to be issued to a Purchaser hereunder
shall consist of (i) Shares in an amount equal to the quotient of (x) the
Subscription Amount, divided by (y) the Offering Price, rounded up to the
nearest whole number, and (ii) a Warrant to purchase such number of shares of
Common Stock to be determined based on a ratio of one (1) share of Common Stock
for every two (2) Shares purchased hereunder, rounded up to the nearest whole
number. The aggregate amount of Securities to be issued pursuant to the Offering
shall not exceed 8,000,000 Shares and Warrants to purchase 4,000,000 shares of
Common Stock.

        (2)     For purposes of this Agreement, the “Offering Price” shall be
$1.00 which shall be the price per Share to be paid by the Purchasers.

        (3)     Prior to the Closing, each Purchaser shall deliver the
applicable Subscription Amount, by wire transfer to the escrow account of Hedger
& Hedger in accordance with the wire transfer instructions set forth on Schedule
A, and such amount shall be held in the manner described in Paragraph (4) below.

        (4)      The following conditions must be met in order for the Closing
to occur:

          (a)   On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:


          (i)   this Agreement duly executed by the Company;


          (ii)   a legal opinion of Company Counsel, substantially in the form
of Exhibit A attached hereto;


          (iii)   a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a certificate
evidencing a number of Shares equal to such Purchaser’s Subscription Amount
divided by the Offering Price, registered in the name of such Purchaser;


          (iv)   a Lock-Up Agreement executed by each of the Company and its
executive officers, directors and their affiliates in the form of Exhibit B; and


          (v)   a Warrant registered in the name of such Purchaser to purchase
up to a number of shares of Common Stock equal to 50% of the Shares issuable to


7

--------------------------------------------------------------------------------


  such Purchaser hereunder, with an exercise price equal to the Warrant Exercise
Price, subject to adjustment therein.


          (b)        On or prior to the Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:


          (i)   this Agreement duly executed by such Purchaser; and


          (ii)   such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company.


          (c)        The obligations of the Company hereunder in connection with
the Closing are subject to the following conditions being met:


          (i)   the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein;


          (ii)   all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and


          (iii)        the delivery by each Purchaser of the items set forth in
Section A.(4)(b) of this Agreement.


          (d)        The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:


          (i)        the accuracy in all material respects on the Closing Date
of the representations and warranties of the Company contained herein;


          (ii)        all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;


          (iii)        the delivery by the Company of the items set forth in
Section A.(4)(a) of this Agreement;


          (iv)        the minimum aggregate Subscription Amount hereunder shall
be at least $6,000,000;


          (v)        there shall have been no Material Adverse Effect with
respect to the Company since the date hereof;


          (vi)        from the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the SEC or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing),


8

--------------------------------------------------------------------------------


  and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing;


        (5)     All payments for Securities made by the Purchasers will be
effected by wire transfer to the account specified in Schedule A hereof not
later than April 2, 2008. Payments for Securities made by the Purchasers will be
returned promptly, prior to an applicable Closing, without interest or
deduction, if, or to the extent, (i) the undersigned’s subscription is rejected;
or (ii) the Offering is terminated for any reason.

        (6)     Notwithstanding anything to the contrary herein, the Company and
Purchasers agree that no funds may be utilized by the Company until all of the
items required to be delivered by the Company pursuant to Section (A)(4) have
been delivered and all other conditions to Closing set forth in this Agreement,
including the items in Paragraph A(4) above, have been satisfied or waived.

        (7)     Each Purchaser acknowledges and agrees that the purchase of
Shares and Warrants by such Purchaser pursuant to the Offering is subject to all
the terms and conditions set forth in this Agreement.

B.     Representations and Warranties of the Purchaser

        Each Purchaser, severally and not jointly, hereby represents and
warrants to the Company and the Placement Agent, and agrees with the Company as
follows:

        (1)     The Purchaser has carefully read this Agreement and the form of
Warrant attached hereto as Exhibit C, and is familiar with and understands the
terms of the Offering. Specifically, and without limiting in any way the
representations of the Purchasers hereunder, the Purchaser has carefully read
and considered the Company’s: (a) Annual Report on Form 10-KSB for the fiscal
year ended December 31, 2006 (the “2006 Form 10-K”), including, without
limitation, the financial statements included therein and the sections therein
entitled “Item 1. Description of Business,” “Item 6. Management’s Discussion and
Analysis or Plan of Operation or Plan of Operation,” and “Risks” (which is
contained in Item 6), (b) a draft of the Annual Report on Form 10-KSB for the
fiscal year ended December 31, 2007 (the “2007 Form 10-K”), including, without
limitation, the financial statements included therein and the sections therein
entitled “Item 1. Description of Business,” “Item 6. Management’s Discussion and
Analysis or Plan of Operation or Plan of Operation,” and “Risks” (which is
contained in Item 6), which draft shall be materially final, (c) Quarterly
Report on Form 10-QSB for the quarter ended September 30, 2007, including,
without limitation, the subsections of such Form 10-QSB entitled “Item 1.
Financial Statements,” “Item 2. Management’s Discussion and Analysis or Plan of
Operation”,

9

--------------------------------------------------------------------------------


(d) a draft of the Current Report on Form 8-K relative to amendment of the
credit and security agreement with GE Commercial Finance (successor to Merrill
Lynch Business Financial Services, Inc.) to revise the loan covenants thereof,
(e) Current Reports on Form 8-K filed March 27, 2007 relative to restatement of
the Company’s financial statements, March 29, 2007 relative to the Company’s
execution of a patent and technology license agreement with Quick-Med
Technologies, Inc., November 8, 2007 relative to the Company’s execution of a
patent license agreement with the University of Southern California, November
15, 2007 relative to the Company’s private sale of securities, November 15, 2007
relative to the Company’s termination of a revolving credit facility and
institution of a new revolving credit facility and November 15, 2007 relative to
the Company’s acquisition of the first aid division of NutraMax Products, Inc.
(“FAD”), and (f) Proxy Statement dated April 9, 2007 (collectively the “Offering
Documents”). The Purchaser has relied only on the information contained in the
Offering Documents and has not relied on any representation made by any other
person. Further, the Purchaser has carefully considered the risks associated
with the Company’s acquisition of FAD, including, but not limited to, the risk
that FAD will not meet the gross margin targets for at least the first two
quarters post-acquisition as set forth in the acquisition agreement;
consequently, $500,000 each quarter may be returned to the Company from the
escrow account. The Purchaser fully understands all of the risks related to the
purchase of the Securities. The Purchaser has carefully considered and has
discussed with the Purchaser’s professional legal, tax, accounting and financial
advisors, to the extent the Purchaser has deemed necessary, the suitability of
an investment in the Securities for the Purchaser’s particular tax and financial
situation and has determined that the Securities being subscribed for by the
Purchaser are a suitable investment for the Purchaser. The Purchaser recognizes
that an investment in the Securities involves substantial risks, including the
possible loss of the entire amount of such investment.

        (2)     The Purchaser acknowledges that (i) the Purchaser has had the
opportunity to request copies of any documents, records, and books pertaining to
this investment and (ii) any such documents, records and books that the
Purchaser requested have been made available for inspection by the Purchaser,
the Purchaser’s attorney, accountant or advisor(s).

        (3)     The Purchaser and the Purchaser’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from
representatives of the Company or persons acting on behalf of the Company
concerning the Offering and all such questions have been answered to the full
satisfaction of the Purchaser.

        (4)     The Purchaser is not subscribing for Securities as a result of
or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar, meeting or conference whose
attendees have been invited by any general solicitation or general advertising.

        (5)     If the Purchaser is a natural person, the Purchaser has reached
the age of majority in the state in which the Purchaser resides. Each Purchaser
has adequate means of providing for the Purchaser’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Securities for an indefinite period of time, has no need for liquidity in
such investment and can afford a complete loss of such investment.

10

--------------------------------------------------------------------------------


        (6)     The Purchaser has sufficient knowledge and experience in
financial, tax and business matters to enable the Purchaser to utilize the
information made available to the Purchaser in connection with the Offering, to
evaluate the merits and risks of an investment in the Securities and to make an
informed investment decision with respect to an investment in the Securities on
the terms described in the Offering Documents.

        (7)     Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

        (8)     The Purchaser acknowledges that the certificates representing
the Shares, the Warrants and, upon the exercise of the Warrants, the shares of
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”),
shall be stamped or otherwise imprinted with a legend substantially in the
following form:

  The securities represented hereby have not been registered under the
Securities Act of 1933, as amended, or any state securities laws and neither the
securities nor any interest therein may be offered, sold, transferred, pledged
or otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to this corporation, is available.  


        Certificates evidencing the Shares and the Warrant Shares shall not be
required to contain such legend or any other legend (i) following the Effective
Date of the Registration Statement filed hereunder, (ii) following any sale of
such Shares or Warrant Shares pursuant to Rule 144, or (iii) if such Shares or
Warrant Shares are eligible for sale under Rule 144(b)(1)(i), or (iv) such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the SEC). Subject to the foregoing, at such time and to the extent a legend is
no longer required for the Shares or Warrant Shares, the Company will no later
than three (3) trading days following the delivery by a Purchaser to the Company
or to the Company and the Company’s transfer agent of a legended certificate
representing such Shares or Warrant Shares (together with such accompanying
documentation or representations as reasonably requested by counsel to the
Company in connection with any sales made pursuant to Rule 144), deliver or
cause to be delivered a certificate representing such Shares or Warrant Shares
that is free from the foregoing legend.

11

--------------------------------------------------------------------------------


        (9)     If this Agreement is executed and delivered on behalf of a
partnership, corporation, trust, estate or other entity: (i) such partnership,
corporation, trust, estate or other entity has the full legal right and power
and all authority and approval required (a) to execute and deliver this
Agreement and all other instruments executed and delivered by or on behalf of
such partnership, corporation, trust, estate or other entity in connection with
the purchase of its Securities, and (b) to purchase and hold such Securities;
(ii) the signature of the party signing on behalf of such partnership,
corporation, trust, estate or other entity is binding upon such partnership,
corporation, trust, estate or other entity; and (iii) such partnership,
corporation, trust or other entity has not been formed for the specific purpose
of acquiring such Securities, unless each beneficial owner of such entity is
qualified as an accredited investor within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act and has submitted information
to the Company substantiating such individual qualification.

        (10)     If the Purchaser is a retirement plan or is investing on behalf
of a retirement plan, the Purchaser acknowledges that an investment in the
Securities poses additional risks, including the inability to use losses
generated by an investment in the Securities to offset taxable income.

        (11)     The information contained in the purchaser questionnaire in the
form of Exhibit G attached hereto (the “Purchaser Questionnaire”) delivered by
the Purchaser in connection with this Agreement is complete and accurate in all
respects, and the Purchaser is an “accredited investor” as defined in Rule 501
of Regulation D under the Securities Act on the basis indicated therein.

        (12)     The information contained in the selling stockholder
questionnaire in the form of Exhibit D attached hereto (the “Selling Stockholder
Questionnaire”) delivered by the Purchaser in connection with this Agreement is
complete and accurate in all respects.

        (13)     The Purchaser acknowledges that the Company will have the
authority to issue shares of Common Stock, in excess of those being issued in
connection with the Offering, and that the Company may issue additional shares
of Common Stock from time to time. The issuance of additional shares of Common
Stock may cause dilution of the existing shares of Common Stock and a decrease
in the market price of such existing shares. Subject to the terms of
subparagraph F.(17)(a) hereinbelow, the Purchaser acknowledges and agrees that
the Purchaser shall have no preemptive rights, right of first refusal, or other
rights to subscribe for or purchase any shares of Common Stock the Company may
issue in the future as a result of Purchaser’s purchase of Securities pursuant
to this Agreement.

        (14)     The Purchaser acknowledges that the Company has engaged the
Placement Agent in connection with the Offering and, as consideration for its
services, has agreed to pay the Placement Agent an aggregate cash commission
equal to seven percent (7%) of the gross proceeds resulting from the Offering,
together with five year warrants to purchase five percent (5%) of the number of
shares of Common Stock sold in the Offering exercisable at 110% of the per share
price paid by the Purchasers. Provided, however, if Lehman Brothers and/or
William Harris, or affiliates thereof, invest in the Offering, then, to the
extent of such investment(s), the cash commission shall be six percent (6%) and
no warrants shall be conferred.

12

--------------------------------------------------------------------------------


        (15)     Other than consummating the transactions contemplated
hereunder, such Purchaser has not, nor has any Person acting on behalf of or
pursuant to any understanding with such Purchaser, directly or indirectly
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing from the time that such Purchaser first
received information relative to the Offering (written or oral) from the Company
or any other Person representing the Company setting forth the material terms of
the transactions contemplated hereunder until the date hereof (“Discussion
Time”). Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

C.     Representations and Warranties of the Company

        The Company hereby makes the following representations and warranties to
the Purchaser and the Placement Agent as of the date of this Agreement and
immediately prior to Closing:

        (1)     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Pennsylvania and has full corporate power and authority
to conduct its business as currently conducted. The Company is duly qualified to
do business as a foreign corporation and is in good standing in all
jurisdictions in which the character of the property owned or leased or the
nature of the business transacted by it makes qualification necessary, except
where the failure to be so qualified would not have a material adverse effect on
the business, properties, assets, financial condition or results of operations
of the Company and its subsidiaries taken as a whole (a “Material Adverse
Effect”).

        (2)    Capitalization. The authorized capital stock of the Company
consists of 150,000,000 shares of Common Stock and 11,750,000 shares of
preferred stock, par value $.01. As of the date hereof, the type, amount and
terms of all outstanding securities of the Company are as set forth on Schedule
C(2) hereof. Other than as set forth on Schedule C(2) or as contemplated in this
Agreement, there are no other options, warrants, calls, rights, commitments or
agreements of any character to which the Company is a party or by which either
the Company is bound or obligating the Company to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any shares of the capital stock of the Company or obligating the
Company to grant, extend or enter into any such option, warrant, call, right,
commitment or agreement. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion or
exercise of Common Stock Equivalents outstanding as of the date

13

--------------------------------------------------------------------------------


of the most recently filed periodic report under the Exchange Act. No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. The issuance and sale of the Securities will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

        (3)     Issuance; Reservation of Shares. The issuance of the Shares has
been duly and validly authorized by all necessary corporate and stockholder
action, and the Shares, when issued in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable shares of
Common Stock of the Company. The issuance of the Warrants has been duly and
validly authorized by all necessary corporate and stockholder action, and the
Warrant Shares, when issued upon the due exercise of the Warrants, will be
validly issued, fully paid and non-assessable shares of Common Stock of the
Company. The Company has reserved, and will reserve, at all times that the
Warrants remain outstanding, such number of shares of Common Stock sufficient to
enable the full exercise of the then outstanding Warrants and Placement Agent
Warrants.

        (4)     Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into this Agreement and all other documents
and agreements required to be executed by the Company hereunder (this Agreement
and such other documents and agreements, the “Transaction Documents”) and to
consummate the transactions contemplated hereby. All corporate action on the
part of the Company, its directors and stockholders necessary for the
authorization, execution, delivery and performance of the Transaction Documents
by the Company, the authorization, sale, issuance and delivery of the Securities
contemplated herein and the performance of the Company’s obligations hereunder
has been taken. The Transaction Documents have been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with their respective
terms and subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy. The issuance and sale of the Securities contemplated hereby
will not give rise to any preemptive rights or rights of first refusal on behalf
of any person.

        (5)     No Conflict; Governmental and Other Consents.

          (a) The execution and delivery by the Company of this Agreement and
the consummation of the transactions contemplated hereby will not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court


14

--------------------------------------------------------------------------------


  or governmental authority to or by which the Company or any Subsidiary is
bound, or of any provision of the Certificate of Incorporation or Bylaws of the
Company or any of its Subsidiaries, and will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company or any Subsidiary is a party or by which it is bound or to
which any of its or its Subsidiaries’ properties or assets is subject, nor
result in the creation or imposition of any lien upon any of the properties or
assets of the Company or any Subsidiary except to the extent that any such
violation, conflict or breach could not have or be reasonably likely to have a
Material Adverse Effect. No holder of any of the securities of the Company or
any of its subsidiaries has any rights (“demand,” “piggyback” or otherwise) to
have such securities registered by reason of the intention to file, filing or
effectiveness of a Registration Statement.


          (b) No consent, approval, authorization or other order of any
governmental authority or other third-party is required to be obtained by the
Company in connection with the authorization, execution and delivery of this
Agreement or with the authorization, issue and sale of the Securities, except
such pre- or post-Closing filings as may be required to be made with the
Securities and Exchange Commission (the “SEC”), FINRA, and with any state or
foreign blue sky or securities regulatory authority.


        (6)     Litigation. There are no pending or, to the Company’s knowledge,
threatened legal or governmental proceedings against the Company, which, if
adversely determined, would be reasonably likely to have a Material Adverse
Effect. There is no action, suit, proceeding, inquiry or investigation before or
by any court, public board or body (including, without limitation, the SEC)
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries wherein an unfavorable decision, ruling or
finding could adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under this
Agreement. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

        (7)     Accuracy of Reports. All reports required to be filed by the
Company in the period commencing January 1, 2006 and ending on the date of this
Agreement (the “SEC Reports”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), have been filed with the SEC, complied at the time
of filing in all material respects with the requirements of their respective
forms and, except to the extent updated or superseded by any subsequently filed
report, were complete and correct in all material respects as of the dates at
which the information was furnished, and contained (as of such dates) no untrue
statements of a material fact nor omitted to state any material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.

15

--------------------------------------------------------------------------------


        (8)     Financial Information. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

        (9)     Accounting Controls. The Company and Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the SEC’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

        (10)     Sarbanes-Oxley Act of 2002. The Company is, and will be, at all
times during the period the Company must maintain effectiveness of the
Registration Statement as provided herein, in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder or implementing the provisions
thereof that are in effect and is taking reasonable steps to ensure that it will
be in compliance with other applicable provisions of the Sarbanes-Oxley Act of
2002 not currently in effect upon the effectiveness of such provisions.

        (11)    Absence of Certain Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables

16

--------------------------------------------------------------------------------


and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability or development has occurred
or exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.

        (12)     Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

        (13)     Subsidiaries. The Company has three wholly owned subsidiaries,
Sunshine Products, Inc., Derma Sciences Canada Inc. and Derma First Aid
Products, Inc. (collectively referred to herein as the Company’s “subsidiaries”.
Each of the Company’s subsidiaries has been duly formed, is validly existing and
is in good standing under the law of the jurisdication of its formation, has the
corporate power and authority to own its property and to conduct its business as
described in the SEC Reports and is duly qualified to transact business and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

        (14)    Indebtedness. The financial statements in the SEC reports set
forth all outstanding secured and unsecured Indebtedness (as defined below) of
the Company or any subsidiary, or for which the Company or any subsidiary has
commitments as of their respective dates. For purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP. The Company is not in default with respect to any Indebtedness. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company

17

--------------------------------------------------------------------------------


has no knowledge of any facts or circumstances which lead it to believe that it
will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.

        (15)     Certain Fees. Other than fees payable to the Placement Agent,
no brokers’, finders’ or financial advisory fees or commissions will be payable
by the Company with respect to the transactions contemplated by this Agreement.
The Purchasers shall have no obligation with respect to any fees or with respect
to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Transaction Documents.

        (16)     Material Agreements. Except as set forth in the SEC Reports,
the Company is not a party to any written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement, a copy of which would be
required to be filed with the SEC as an exhibit to Form 10-KSB (each, a
“Material Agreement”). The Company and each of its subsidiaries has in all
material respects performed all the obligations required to be performed by them
to date under the foregoing agreements, have received no notice of default by
the Company or the subsidiary that is a party thereto, as the case may be, and,
to the Company’s knowledge, are not in default under any Material Agreement now
in effect, the result of which would be reasonably likely to have a Material
Adverse Effect.

        (17)     Transactions with Affiliates. Except as set forth in the SEC
Reports, there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) the Company or any of its customers or suppliers on the one hand, and (b) on
the other hand, any person who would be covered by Item 404(a) of Regulation S-K
or any company or other entity controlled by such person.

        (18)     Taxes. The Company and each of its Subsidiaries have prepared
and filed all federal, state, local, foreign and other tax returns for income,
gross receipts, sales, use and other taxes and custom duties (“Taxes”) required
by law to be filed by it, except for tax returns, the failure to file which,
individually or in the aggregate, do not and would not have a Material Adverse
Effect. Such filed tax returns are complete and accurate, except for such
omissions and inaccuracies, which individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The Company and its
Subsidiaries have paid or made provisions for the payment of all Taxes shown to
be due on such tax returns and all additional assessments, and adequate
provisions have been and are reflected in the financial statements of the
Company and the subsidiaries for all current Taxes to which the Company or any
subsidiary is subject and which are not currently due and payable, except for
such Taxes which, if unpaid, individually or in the aggregate, do not and would
not have a Material Adverse Effect. None of the federal income tax returns of
the Company or any Subsidiary for the past five years has been audited by the
Internal Revenue Service. The Company has not received written notice of any
assessments, adjustments or contingent liability (whether federal, state, local
or foreign) in respect of any Taxes pending or threatened against the Company or
any subsidiary for any period which, if unpaid, would have a Material Adverse
Effect.

        (19)    Insurance. The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as the

18

--------------------------------------------------------------------------------


Company believes are prudent and customary in the businesses in which the
Company is engaged, including, but not limited to, directors and officers
insurance coverage at least equal to the aggregate Subscription Amount
hereunder. The Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without an increase in cost significantly greater than general
increases in cost experienced for similar companies in similar industries with
respect to similar coverage.

        (20)     Environmental Matters. To the Company’s knowledge, all real
property owned, leased or otherwise operated by the Company is free of
contamination from any substance, waste or material currently identified to be
toxic or hazardous pursuant to, within the definition of a substance which is
toxic or hazardous under, or which may result in liability under, any
Environmental Law (as defined below), including, without limitation, any
asbestos, polychlorinated biphenyls, radioactive substance, methane, volatile
hydrocarbons, industrial solvents, oil or petroleum or chemical liquids or
solids, liquid or gaseous products, or any other material or substance
(“Hazardous Substance”) which has caused or would reasonably be expected to
cause or constitute a threat to human health or safety, or an environmental
hazard in violation of Environmental Law or to result in any environmental
liabilities that would be reasonably likely to have a Material Adverse Effect.
The Company has not caused or suffered to occur any release, spill, migration,
leakage, discharge, disposal, uncontrolled loss, seepage, or filtration of
Hazardous Substances that would reasonably be expected to result in
environmental liabilities that would be reasonably likely to have a Material
Adverse Effect. The Company has generated, treated, stored and disposed of any
Hazardous Substances in compliance with applicable Environmental Laws, except
for such non-compliances that would not be reasonably likely to have a Material
Adverse Effect. The Company has obtained, or has applied for, and is in
compliance with and in good standing under all permits required under
Environmental Laws (except for such failures that would not be reasonably likely
to have a Material Adverse Effect) and the Company has no knowledge of any
proceedings to substantially modify or to revoke any such permit. There are no
investigations, proceedings or litigation pending or, to the Company’s
knowledge, threatened against the Company or any of the Company’s facilities
relating to Environmental Laws or Hazardous Substances. “Environmental Laws”
shall mean all federal, national, state, regional and local laws, statutes,
ordinances and regulations, in each case as amended or supplemented from time to
time, and any judicial or administrative interpretation thereof, including
orders, consent decrees or judgments relating to the regulation and protection
of human health, safety, the environment and natural resources.

        (21)    Intellectual Property Rights and Licenses. The Company owns or
has the right to use any and all information, know-how, trade secrets, patents,
copyrights, trademarks, trade names, software, formulae, methods, processes and
other intangible properties that are of a such nature and significance to the
business that the failure to own or have the right to use such items would have
a Material Adverse Effect (“Intangible Rights”). The Company has not received
any notice that it is in conflict with or infringing upon the asserted
intellectual property rights of others in connection with the Intangible Rights,
and, to the Company’s knowledge, neither the use of the Intangible Rights nor
the operation of the Company’s and its Subsidiaries’ businesses is infringing or
has infringed upon any intellectual property rights of others in a manner that
would be reasonably expected to have a Material Adverse Effect. All payments
have been duly made that are necessary to maintain the Intangible Rights in
force. No claims have been made,

19

--------------------------------------------------------------------------------


and to the Company’s knowledge, no claims are threatened, that challenge the
validity or scope of any material Intangible Right of the Company. The Company
has taken reasonable steps to obtain and maintain in force all licenses and
other permissions under Intangible Rights of third parties necessary to conduct
their businesses as heretofore conducted by them, and now being conducted by
them, and as expected to be conducted, and the Company is not or has not been in
material breach of any such license or other permission.

        (22)     Labor, Employment and Benefit Matters.

          (a) There are no existing, or to the best of the Company’s knowledge,
threatened strikes or other labor disputes against the Company that would be
reasonably likely to have a Material Adverse Effect. There is no organizing
activity involving employees of the Company pending or, to the Company’s or its
subsidiaries’ knowledge, threatened by any labor union or group of employees.
There are no representation proceedings pending or, to the Company’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of the Company or its subsidiaries has made a pending demand
for recognition.


          (b) Except as set forth in the SEC Reports, the Company is not, or
during the five years preceding the date of this Agreement was not, a party to
any labor or collective bargaining agreement and there are no labor or
collective bargaining agreements which pertain to employees of the Company.


          (c) Each employee benefit plan is in compliance with all applicable
law, except for such noncompliance that would not be reasonably likely to have a
Material Adverse Effect.


          (d) The Company does not have any liabilities, contingent or
otherwise, including without limitation, liabilities for retiree health, retiree
life, severance or retirement benefits, which are not fully reflected, to the
extent required by GAAP, on the Balance Sheet or fully funded. The term
“liabilities” used in the preceding sentence shall be calculated in accordance
with reasonable actuarial assumptions.


          (e) The Company has not (i) terminated any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (as defined below) under circumstances
that present a material risk of the Company or any of its subsidiaries incurring
any liability or obligation that would be reasonably likely to have a Material
Adverse Effect, or (ii) incurred or expects to incur any outstanding liability
under Title IV of the Employee Retirement Income Security Act of 1974, as
amended and all rules and regulations promulgated thereunder (“ERISA”).


          (f) No executive officer, to the knowledge of the Company, is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the


20

--------------------------------------------------------------------------------


  foregoing matters. The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


        (23)     Compliance with Law. The Company is in compliance in all
material respects with all applicable laws, except for such noncompliance that
would not reasonably be likely to have a Material Adverse Effect. The Company
has not received any notice of, nor does the Company have any knowledge of, any
violation (or of any investigation, inspection, audit or other proceeding by any
governmental entity involving allegations of any violation) of any applicable
law involving or related to the Company which has not been dismissed or
otherwise disposed of that would be reasonably likely to have a Material Adverse
Effect. The Company has not received notice or otherwise has any knowledge that
the Company is charged with, threatened with or under investigation with respect
to, any violation of any applicable law that would reasonably be likely to have
a Material Adverse Effect. Neither the Company nor any of its subsidiaries nor
any employee or agent of the Company or any subsidiary has made any contribution
or other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law. The Company and its directors, officers,
employees and agents have complied in all material respects with the Foreign
Corrupt Practices Act of 1977, as amended, and any related rules and
regulations.

        (24)     Ownership of Property. Except as set forth in the Company’s
financial statements included in the SEC Reports, the Company and has (i) good
and marketable fee simple title to its owned real property, if any, free and
clear of all liens, except for liens which do not individually or in the
aggregate have a Material Adverse Effect; (ii) a valid leasehold interest in all
leased real property, and each of such leases is valid and enforceable in
accordance with its terms (subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy) and is in full force and effect, and (iii) good
title to, or valid leasehold interests in, all of its other properties and
assets free and clear of all liens, except for liens disclosed in the SEC
Reports or which otherwise do not individually or in the aggregate have a
Material Adverse Effect.

        (25)     Compliance with OTC Bulletin Board Requirements. The Company’s
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and is
eligible to be quoted on the OTC Bulletin Board, trading in the Common Stock has
not been suspended, and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or disqualifying the Common Stock from quotation on the OTC
Bulletin Board, nor to the Company’s knowledge is FINRA currently contemplating
terminating the eligibility of the Company’s Common Stock to be quoted on the
OTC Bulletin Board. The Company and the Common Stock meet the criteria for
continued quotation on the OTC Bulletin Board.

        (26)    No Integrated Offering. Assuming the accuracy of each
Purchaser’s representations and warranties set forth in Section B hereof,
neither the Company, nor any of its affiliates or other person acting on the
Company’s behalf has, directly or indirectly, made any

21

--------------------------------------------------------------------------------


offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the Offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act, when integration would cause the Offering not to be exempt from the
requirements of Section 5 of the Securities Act.

        (27)     General Solicitation. Neither the Company nor, to its
knowledge, any person acting on behalf of the Company, has offered or sold any
of the Securities by any form of “general solicitation” within the meaning of
Rule 502 under the Securities Act. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act. To the knowledge of the Company,
no person acting on its behalf has offered the Securities for sale other than to
the Purchasers and certain other “accredited investors” within the meaning of
Rule 501 under the Securities Act.

        (28)     No Manipulation of Stock. The Company has not and will not, and
to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.

        (29)     No Registration. Assuming the accuracy of the representations
and warranties made by, and compliance with the covenants of, the Purchasers in
Section B hereof, no registration of the Securities under the Securities Act is
required in connection with the offer and sale of the Securities by the Company
to the Purchasers as contemplated by this Agreement.

        (30)     Form D. The Company agrees to file one or more Forms D with
respect to the Securities on a timely basis as required under Regulation D under
the Securities Act to claim the exemption provided by Rule 506 of Regulation D
and to provide a copy thereof to the Purchasers and their counsel promptly after
such filing.

        (31)     Certain Future Financings and Related Actions. The Company will
not sell, offer to sell, solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that is or could be
integrated with the sale of the Securities in a manner that would require the
registration of the Securities under the Securities Act.

        (32)     Use of Proceeds. The Company will use the net proceeds from the
Offering to increase its sales force, potentially to acquire world-wide rights
to Medihoney and temporarily reduce debt under its revolving credit facility.

        (33)    Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and acknowledges that each of the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company. All

22

--------------------------------------------------------------------------------


disclosure provided by or on behalf of the Company to the Purchasers regarding
the Company, its business and the transactions contemplated hereby furnished by
or on the behalf of the Company are true and correct in all material respects
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. To the
Company’s knowledge, no material event or circumstance has occurred or
information exists with respect to the Company or its business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

        (34)     Regulatory Permits. The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

        (35)     Registration Rights. Other than each of the Purchasers, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.

        (36)     Application of Takeover Protections. The Company and the Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

        (37)     Accountants. The Company’s accounting firm is Ernst & Young
LLP. To the knowledge and belief of the Company, such accounting firm (i) is a
registered public accounting firm as required by the Exchange Act, and (ii)
intends to express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the year ending 2007.

        (38)     No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents, and the
Company is current with respect to any fees owed to its accountants and lawyers.

        (39)    Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s

23

--------------------------------------------------------------------------------


length purchaser with respect to the Transaction Documents and the transactions
contemplated thereby. The Company further acknowledges that no Purchaser is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

        (40)     Acknowledgement Regarding Purchaser’s Trading Activity.
Anything in this Agreement or elsewhere herein to the contrary notwithstanding
(except for Sections B(15) hereof), it is understood and acknowledged by the
Company (i) that none of the Purchasers have been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
that past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined
and (b) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

        (41)    FDA. As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the

24

--------------------------------------------------------------------------------


Company or any of its Subsidiaries, and none of the Company or any of its
Subsidiaries has received any notice, warning letter or other communication from
the FDA or any other governmental entity, which (i) contests the premarket
clearance, licensure, registration, or approval of, the uses of, the
distribution of, the manufacturing or packaging of, the testing of, the sale of,
or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws its
approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA.  The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.

D.   Understandings

Each of the Purchasers understands, acknowledges and agrees with the Company as
follows:

        (1)     Each Purchaser hereby acknowledges and agrees that the
subscription hereunder, once accepted by the Company, is irrevocable by such
Purchaser save as otherwise provided in Section A(5) hereof, and that, except as
required by law, such Purchaser is not entitled to cancel, terminate or revoke
this Agreement or any agreements of such Purchaser hereunder, except that the
obligations under this Agreement shall not survive the death or disability of
the Purchaser.

        (2)     No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Documents or as to
the fairness of the terms of the Offering nor any recommendation or endorsement
of the Securities. Any representation to the contrary is a criminal offense. In
making an investment decision, Purchasers must rely on their own examination of
the Company and the terms of the Offering, including the merits and risks
involved.

        (3)     The Offering is intended to be exempt from registration under
the Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by the
Purchaser herein and in the Purchaser Questionnaire.

        (4)     Notwithstanding the registration obligations provided herein,
there can be no assurance that the Purchaser will be able to sell or dispose of
the Securities. It is understood that in order not to jeopardize the Offering’s
exempt status under Section 4(2) of the Securities Act and Regulation D, any
transferee may, at a minimum, be required to fulfill the investor suitability
requirements thereunder.

25

--------------------------------------------------------------------------------


        (5)     The Purchaser acknowledges that the Offering is confidential and
non-public and agrees that all information about the Offering shall be kept in
confidence by the Purchaser until the public announcement of the Offering by the
Company. The Purchaser acknowledges that the foregoing restrictions on the
Purchaser’s use and disclosure of any such confidential, non-public information
contained in the above-described documents restricts the Purchaser from trading
in the Company’s securities to the extent such trading is on the basis of
material, non-public information of which the Purchaser is aware. Except for pro
forma and projected financial information and except for the terms of the
Transaction Documents and the fact that the Company is considering consummating
the transactions contemplated therein, the Company confirms that neither the
Company nor, to its knowledge, any other person acting on its behalf, has
provided any of the Purchasers or their agents or counsel with any information
that constitutes material, non-public information.

E.   Registration Rights

        (1)     Certain Definitions. For purposes of this Section E, the
following terms shall have the meanings ascribed to them below.

          (a)   “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the Offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


          (b)   “Registrable Securities” shall mean any Shares and Warrant
Shares issued or issuable pursuant to the Offering Documents together with any
securities issued or issuable upon any stock split, dividend or other
distribution, adjustment (including any anti-dilution adjustment),
recapitalization or similar event with respect to the foregoing.


          (c)   “Registration Statement” means the registration statement
required to be filed under this Section E, including the Prospectus, amendments
and supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.


          (d)   “SEC Guidance” means (i) any publicly-available written or oral
guidance, comments, requirements or requests of the Commission staff and (ii)
the Securities Act.


        (2)     Shelf Registration.

          (a)   The Company shall use its best efforts to cause to prepare and
file with the SEC a “Shelf” Registration Statement covering the resale of all
Registrable Securities for


26

--------------------------------------------------------------------------------


  an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act on or prior to the 60th day (the “Filing Default Date”) following
the Closing (such date of actual filing, the “Filing Date”). The Registration
Statement shall be on Form S-3; provided that if the Company shall determine in
good faith that Form S-3 is not then available to it, the Registration Statement
shall be on Form S-1 or on another appropriate form in accordance herewith. The
Registration Statement shall contain (except if otherwise directed in writing by
the Purchasers) a “Plan of Distribution” substantially in the form attached
hereto as Exhibit E. Each Purchaser will furnish to the Company, within five
days of the Closing, a completed questionnaire in the form set forth as Exhibit
G hereto. Each Purchaser agrees to promptly update such questionnaire in order
to make the information previously furnished to the Company by such Purchaser
complete and not materially misleading. The Registration Statement shall
register the Registrable Securities for resale by the holders thereof.


          (b)   The Company shall use its best efforts to cause the Registration
Statement to be declared effective by the SEC on or prior to the 90th day
following the Closing (the “No-Review Effectiveness Default Date”) if there is
no SEC review of the Registration Statement or the 120th day following the
Closing (the “SEC-Review Effectiveness Default Date”) in the event of an SEC
review of the Registration Statement, and shall use its best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earliest of (i) the date when all Registrable Securities covered thereby may be
sold without registration or restriction pursuant to Rule 144(b)(1)(i) under the
Securities Act or any successor provision or (ii) the date when all Registrable
Securities covered by such Registration Statement have been sold (the
“Effectiveness Period”).


          (c)   The Company shall request effectiveness of the Registration
Statement (and any post-effective amendments thereto) within five (5) business
days following the Company’s receipt of notice from the SEC that the
Registration Statement will not be reviewed by the SEC or that the SEC has
completed its review of such Registration Statement and has no further comments.
The Company shall request effectiveness of the Registration Statement (and any
post-effective amendments thereto) at 5:00 p.m., Eastern time, on the effective
date, and file with the SEC and deliver the Prospectus (or any supplements
thereto), which delivery may be made electronically, by 8:00 a.m. Eastern time
on the business day after such effective date.


          (d)   Upon the occurrence of any Event (as defined below), as partial
relief for the damages suffered therefrom by the Purchasers (which remedy shall
not be exclusive of any other remedies which are available at law or in equity;
and provided further that the Purchasers shall be entitled to pursue an action
for specific performance of the Company’s obligations under Paragraph (2)(b)
above and any such actions at law, in equity, for specific performance or
otherwise shall not require the Purchaser to post a bond), the Company shall pay
to each Purchaser, as liquidated damages and not as a penalty (it being agreed
that it would not be feasible to ascertain the extent of such damages with
precision), such amounts and at such times as shall be determined pursuant to
this Paragraph (2)(d). For such purposes, each of the following shall constitute
an “Event”:


27

--------------------------------------------------------------------------------


          (i)   the Filing Date does not occur on or prior to the Filing Default
Date, in which case the Company shall pay to each Purchaser an amount in cash
equal to one-thirtieth of one percent of the aggregate purchase price paid by
such Purchaser for each day from the Filing Default Date until the Filing Date,
payable at the end of each 30-day period after the Filing Default Date; or


          (ii)   (A) there is no SEC review of the Registration Statement and
the Registration Statement is not declared effective on or prior to the
No-Review Effectiveness Default Date, in which case the Company shall pay to
each Purchaser for each day after the No-Review Effectiveness Default Date until
the date upon which the Registration Statement is first declared effective, an
amount in cash equal to one-thirtieth of one percent of the aggregate purchase
price paid by such Purchaser; or (B) there is an SEC review of the Registration
Statement and the Registration Statement is not declared effective on or prior
to the SEC-Review Effectiveness Default Date, in which case the Company shall
pay to each Purchaser an amount in cash equal to one-thirtieth of one percent of
the aggregate purchase price paid by such Purchaser for each day after the
SEC-Review Effectiveness Default Date until the date the Registration Statement
is first declared effective, in each case payable at the end of each 30-day
period after the No-Review Effectiveness Default Date or SEC-Review
Effectiveness Default Date, as applicable; or


          (iii)   if during the Effectiveness Period, the SEC issues any stop
order suspending the effectiveness of the Registration Statement, in which case
the Company shall pay to each Purchaser for each day after the issuance of such
SEC stop order until the date upon which the Registration Statement is again
declared effective or the end of the Effectiveness Period, whichever is earlier,
an amount in cash equal to one-thirtieth of one percent of the aggregate
purchase price paid by such Purchaser with respect to any Shares not previously
sold or transferred by such Purchaser pursuant to the Registration Statement as
of the time of the issuance of the stop order, payable at the end of each 30-day
period after the issuance of the SEC stop order.


        The payment obligations of the Company under this Section E(2)(d) shall
be cumulative. If any payment under this Section E(2)(d) is not received by the
Purchasers when such payment is due, then in addition to any other remedies that
may be available to the Purchasers, interest at the rate of 1% per 30-day period
(prorated for periods less than 30 days) shall accrue on the outstanding balance
of the delinquent payment until such delinquent payment is paid in full.
Provided, however, liquidated damages payable by the Company hereunder to a
given Purchaser may in no event exceed ten percent (10.0%) of the aggregate
purchase price paid by such Purchaser.

          (e) The Purchasers acknowledge that the SEC has recently given
enhanced scrutiny to registration statements attempting to register the resale
of shares and warrant shares obtained by purchasers in private placements and
that such SEC reviews have resulted in registrants being denied the use of Rule
415(a)(1)(i). Accordingly, notwithstanding anything herein to the contrary, the
Purchasers agree that (i) the


28

--------------------------------------------------------------------------------


  Company shall not be obligated to pay any amount of liquidated damages under
Section (E)(2)(d)(ii)(B) in the event the Registration Statement is not declared
effective on or prior to the SEC-Review Effectiveness Default Date solely as a
result of or in connection with a determination by the SEC that either the
Company or the Purchasers are ineligible to rely on Rule 415(a)(1)(i) under the
Securities Act with respect to the registration of any of the Registrable
Securities for resale by the Purchasers on a continuous or delayed basis;
provided, that the Company shall thereafter use its commercially reasonable
efforts to find alternative methods to register the Registrable Securities with
the SEC for resale; and (ii) in the event the Company, after conducting a
pre-filing conference with the SEC, if possible, and after consultation with the
Placement Agent, reasonably determines that it is unable to, or it is
inadvisable for the Company to attempt to, register all of the Registrable
Securities in a single Registration Statement, the Company may elect to fulfill
the registration requirements of this Section (E)(2) by registering the
Registrable Securities in two or more Registration Statements, provided that the
Company shall use its best efforts to file each subsequent Registration
Statement no later than the earlier of (A) 60 days following the date on which
the last of the Registrable Securities registered under the preceding
Registration Statement were sold or (B) 6 months following the date on which the
preceding Registration Statement was declared effective.


        (3)     Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

          (a) Not less than 3 Trading Days prior to the filing of each
Registration Statement and not less than one Trading Day prior to the filing of
any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to each Purchaser copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Purchasers and (ii) cause its officers and directors, counsel and independent
certified public accountants to respond to such inquiries as shall be necessary,
in the reasonable opinion of respective counsel to each Purchaser, to conduct a
reasonable investigation within the meaning of the Securities Act. The Company
shall not file a Registration Statement or any such Prospectus or any amendments
or supplements thereto to which the Purchasers of a majority of the Registrable
Securities shall reasonably object in good faith, provided that the Company is
notified of such objection in writing no later than 3 Trading Days after the
Purchasers have been so furnished copies of a Registration Statement or 1
Trading Day after the Purchasers have been so furnished copies of any related
Prospectus or amendments or supplements thereto.


          (b) Use its best efforts to (i) prepare and file with the SEC such
amendments, including post-effective amendments, to the Registration Statement
as may be necessary to keep the Registration Statement continuously effective as
to the Registrable Securities for the Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
and (iii) respond as promptly as reasonably possible, and in any event within
ten (10) trading days, to any comments received from


29

--------------------------------------------------------------------------------


  the SEC with respect to the Registration Statement or any amendment thereto
and as promptly as reasonably possible provide the Purchasers true and complete
copies of all correspondence from and to the SEC relating to the Registration
Statement (provided that the Company may excise any information contained
therein which would constitute material non-public information as to any
Purchaser which has not executed a confidentiality agreement with the Company).


          (c) Notify the Placement Agent and the Purchasers as promptly as
reasonably possible, and (if requested by any Purchaser) confirm such notice in
writing no later than one (1) trading day thereafter, of any of the following
events: (i) the SEC notifies the Company whether there will be a “review” of the
Registration Statement; (ii) the SEC comments in writing on the Registration
Statement (in which case the Company shall deliver to the Purchaser a copy of
such comments and of all written responses thereto, provided that the Company
may excise any information contained therein which would constitute material
non-public information as to any Purchaser which has not executed a
confidentiality agreement with the Company); (iii) the SEC or any other Federal
or state governmental authority in writing requests any amendment or supplement
to the Registration Statement or Prospectus or requests additional information
related thereto; (iv) if the SEC issues any stop order suspending the
effectiveness of the Registration Statement or initiates any action, claim,
suit, investigation or proceeding (a “Proceeding”) for that purpose; (v) the
Company receives notice in writing of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vi) the financial statements included in the Registration Statement become
ineligible for inclusion therein or any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Notwithstanding the foregoing, the Company shall not include any
material non-public information in any notice provided to any Purchaser under
this Section E(3)(b).


          (d) Use its best efforts to avoid the issuance of or, if issued,
obtain the prompt withdrawal of (i) any order suspending the effectiveness of
the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction.


          (e) Use its best efforts to deliver to each Purchaser, which delivery
may be made electronically, by 8:00 a.m. Eastern time on the business day after
the date first available, without charge, such reasonable number of copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Purchasers may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.


30

--------------------------------------------------------------------------------


          (f) In the event the Company’s Common Stock is then listed on the
NASDAQ Stock Market: (i) In the time and manner required by FINRA, prepare and
file with FINRA an additional shares listing application covering all of the
Registrable Securities and a notification form regarding the change in the
number of the Company’s outstanding Shares; (ii) use its best efforts regardless
of listing or similar costs to take all steps reasonably necessary to cause such
Registrable Securities to be approved for listing on The NASDAQ Stock Market as
soon as possible thereafter; (iii) provide to the Purchasers notice of such
listing; and (iv) use its best efforts regardless of listing or similar costs to
maintain the listing of such Registrable Securities on The NASDAQ Stock Market.


          (g) To the extent required by law, prior to any public offering of
Registrable Securities, use its best efforts to register or qualify or cooperate
with the selling Purchasers in connection with the registration or qualification
(or exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, that the Company shall not be required for any such purpose
to (i) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not be otherwise required to qualify but for the
requirements of this Paragraph (3)(f), or (ii) subject itself to taxation.


          (h) Upon the occurrence of any event described in Paragraph (3)(b)(vi)
above, as promptly as reasonably possible, prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the Company may suspend sales pursuant
to the Registration Statement for a period of up to forty five (45) days (unless
the holders of at least a majority of the then eligible Registrable Securities
consisting of outstanding shares of Common Stock consent in writing to a longer
delay of up to an additional sixty (60) days no more than once in any
twelve-month period) if the Company furnishes to the holders of the Registrable
Securities a certificate signed by the Company’s Chief Executive Officer stating
that in the good faith judgment of the Company’s Board of Directors, there is
some material development relating to the operations or condition (financial or
other) of the Company that has not been disclosed to the general public and as
to which it is in the Company’s best interests not to disclose such development,
and the Company shall not disclose such development to the Purchasers; provided
further, however, that the Company may not so suspend sales more than once in
any calendar year without the written consent of the holders of at least a
majority of the then eligible Registrable Securities consisting of outstanding
shares of Common Stock. Each violation of the Company’s obligation not to
suspend sales pursuant to the Registration Statement


31

--------------------------------------------------------------------------------


  longer than permitted pursuant to the proviso of this Paragraph (3)(g) shall
be deemed an “Event” and for each such default, Purchaser shall be entitled to
the payment provisions in the amounts set forth in Paragraph (2)(d)(i).


          (i) Comply with all applicable rules and regulations of the SEC and
the FINRA in all material respects, including using its best efforts to
cooperate with the Placement Agent or other registered broker-dealer making any
filing required by NASD Rule 2710 to permit resales of the Registrable
Securities by the Purchasers through registered broker-dealers.


        (4)     Registration Expenses. The Company shall pay (or reimburse the
Purchasers for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the SEC, Nasdaq and in connection with applicable
state securities or “Blue Sky” laws, (b) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing copies of Prospectuses reasonably requested by the Purchasers), (c)
messenger, telephone and delivery expenses, (d) and fees and expenses of all
other Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. Notwithstanding the foregoing, each
Purchaser shall pay any and all costs, fees, discounts or commissions
attributable to the sale of its respective Registrable Securities.

        (5)     Indemnification.

          (a) Indemnification by the Company. In consideration of each
Purchaser’s execution and delivery of this Agreement and in addition to the
Company’s other obligations hereunder, the Company shall, notwithstanding any
termination of this Agreement, indemnify, defend, protect and hold harmless each
Purchaser, its officers and directors, partners, members, agents, brokers and
employees of each of them, each Person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, and each underwriter of Registrable Securities, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, settlement costs and expenses, including
without limitation costs of preparation and reasonable attorneys’ fees
(collectively, “Losses”), as incurred, arising out of or relating to (A) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or form of prospectus or in any amendment
or supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based upon information regarding such
Purchaser furnished in writing to the Company by such Purchaser expressly for
use therein, or to the extent that such information related to such Purchaser or
such Purchaser’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Purchaser expressly for
use in the Registration Statement, such Prospectus or


32

--------------------------------------------------------------------------------


  such form of Prospectus or in any amendment or supplement thereto (which
shall, however, be deemed to include disclosure substantially in accordance with
the “Plan of Distribution” attached hereto), or (ii) in the case of an
occurrence of an event of the type specified in Paragraph (3)(b) above, the use
by such Purchaser of an outdated or defective Prospectus after the Company has
duly notified such Purchaser in writing that the Prospectus is outdated or
defective and prior to the receipt by such Purchaser of the Advice contemplated
in Paragraph (6) below; (B) any misrepresentation or material breach of any
representation or warranty made by the Company in the Offering Documents; (C)
any breach of any covenant, agreement or obligation of the Company contained in
the Offering Documents; (D) any cause of action, suit or claim brought or made
against such Indemnified Party (as hereinafter defined) by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Offering Documents, (ii) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of issuance of Securities, or (iii) the status of such Purchaser as an
investor in the Company pursuant to the transactions contemplated by the
Offering Documents, other than any such cause of action, suit or claim resulting
from the fraud or willful misconduct of such Purchaser. The Company shall notify
the Purchasers promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.


          (b) Indemnification by Purchasers. Each Purchaser shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus or in any amendment or
supplement thereto, or arising out of or based upon any omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading to the extent, but only to the extent, that such untrue statement
or omission is contained in any information furnished in writing by such
Purchaser to the Company specifically for inclusion in such Registration
Statement or Prospectus or to the extent that (i) such untrue statements or
omissions are based upon information regarding such Purchaser furnished in
writing to the Company by such Purchaser expressly for use therein, or to the
extent that such information related to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (which shall, however, be deemed to include
disclosure substantially in accordance with the “Plan of Distribution” attached
hereto), or (ii) in the case of an occurrence of an event of the type specified
in Paragraph (3)(b) above, the use by such Purchaser of an outdated or defective
Prospectus after the Company has notified such Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by such Purchaser
of the Advice contemplated in Paragraph (6) below. In no event shall the
liability of any selling


33

--------------------------------------------------------------------------------


  Purchaser hereunder be greater in amount than the dollar amount of the net
proceeds received by such Purchaser upon the sale of the Registrable Securities
giving rise to such indemnification obligation.


          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof, provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that such failure shall have prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event that the
Indemnifying Party shall be required to pay the fees and expenses of separate
counsel, the Indemnifying Party shall only be required to pay the fees and
expenses of one separate counsel for such Indemnified Party or Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten trading days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).


34

--------------------------------------------------------------------------------


          (d) Contribution. If a claim for indemnification under Paragraph
(5)(a) or (b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Paragraph (5)(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Paragraph 5(d) was
available to such party in accordance with its terms.


        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Paragraph (5)(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provision of this Paragraph (5)(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

        The indemnity and contribution agreements contained in this Section are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and any cause of action or similar right of the Indemnified
Parties against the Indemnifying Parties or others.

        (6)    Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Paragraphs
(3)(b), such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser’s receipt of
the copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Paragraph (3)(g), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such

35

--------------------------------------------------------------------------------


Prospectus or Registration Statement. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph.

        (7)     Piggy-Back on Registrations. Neither the Company nor any of its
security holders (other than the Purchasers in such capacities pursuant hereto)
may include securities of the Company in the Registration Statement other than
the Registrable Securities, and the Company shall not after the date hereof
enter into any agreement providing any such right with respect to the
Registration Statement to any of its security holders.

        (8)     Piggy-Back Registrations. If at any time during the
Effectiveness Period, other than any suspension period referred to in Paragraph
(3)(g) above, there is not an effective Registration Statement covering all of
the Registrable Securities and the Company shall determine to prepare and file
with the SEC a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Purchaser written notice of
such determination and if, within fifteen (15) days after receipt of such
notice, any such Purchaser shall so request in writing, the Company shall use
its best efforts to include in such registration statement all or any part of
such Registrable Securities not already covered by an effective Registration
Statement such Purchaser requests to be registered; provided, however, that the
Company shall have the right to postpone or withdraw any registration effected
pursuant to this Section E(8).

        (9)     Rule 144. For a period of two years following the date hereof,
the Company agrees with each holder of Registrable Securities to:

          (a)        use its best efforts to comply with the requirements of
Rule 144(c) under the Securities Act with respect to current public information
about the Company;


          (b)        use its best efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time it is subject to such reporting
requirements); and


          (c)        furnish to any holder of Registrable Securities upon
request (i) a written statement by the Company as to its compliance with the
requirements of said Rule 144(c) and the reporting requirements of the
Securities Act and the Exchange Act (at any time it is subject to such reporting
requirements), (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents of the Company as such
holder may reasonably request to avail itself of any similar rule or regulation
of the SEC allowing it to sell any such securities without registration.


F.   Covenants of the Company

        (1)    Transfer Restrictions. (a) The Securities may only be disposed of
in compliance with state and federal securities laws. In connection with any
transfer of Securities other than

36

--------------------------------------------------------------------------------


pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section F(1)(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement.

          (a) The Purchasers agree to the imprinting, so long as is required by
this Section F(1), of a legend on any of the Securities in the following form:


  THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.


          The Company acknowledges and agrees that a Purchaser may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledged or secured Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Securities are subject to registration pursuant to
the terms hereof, the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) under the Securities Act or other applicable
provision of the Securities


37

--------------------------------------------------------------------------------


  Act to appropriately amend the list of Selling Stockholders thereunder.


          (b) Certificates evidencing the Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section F(1)(b)), (i)
while a registration statement (including the Registration Statement) covering
the resale of such security is effective under the Securities Act, or (ii)
following any sale of such Shares or Warrant Shares pursuant to Rule 144, or
(iii) if such Shares or Warrant Shares are eligible for sale under Rule
144(b)(1)(i), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). The Company shall cause its
counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend hereunder. If all or any portion of a Warrant is exercised at a time when
there is an effective registration statement to cover the resale of the Warrant
Shares, such Warrant Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section F(1)(c), it will, no later than three Trading
Days following the delivery by a Purchaser to the Transfer Agent of a
certificate representing Shares or Warrant Shares, as the case may be, issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section.
Certificates for Securities subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser.


          (c) In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $2,000 of Shares or Warrant Shares (based on the VWAP of
the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to Section
F(1)(c), $10 per Trading Day for each Trading Day after the 2nd Trading Day
Legend Removal Date until such certificate is delivered without a legend.
Nothing herein shall limit such Purchaser’s right to pursue actual damages for
the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that such
Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section F(1) is predicated upon the Company’s reliance upon this
understanding.


38

--------------------------------------------------------------------------------


        (2)     Furnishing of Information. Until the time that no Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act. As long as any Purchaser owns Securities, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144. The Company further covenants that it
will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable such Person to sell
such Securities without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.(3)

        (3)     Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers or that
would be integrated with the offer or sale of the Securities to the Purchasers
for purposes of the rules and regulations of any Trading Market such that it
would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

        (4)     Securities Laws Disclosure; Publicity. The Company shall, by
8:30 a.m. (New York City time) on the fourth Trading Day immediately following
the date hereof, issue a Current Report on Form 8-K, disclosing the material
terms of the transactions contemplated hereby, and filing the Transaction
Documents as exhibits thereto. The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the SEC or any regulatory agency or Trading Market,
without the prior written consent of such Purchaser, except (i) as required by
federal securities law in connection with (A) any registration statement
contemplated by the Registration Rights Agreement and (B) the filing of final
Transaction Documents (including signature pages thereto) with the SEC and (ii)
to the extent such disclosure is required by law or Trading Market regulations,
in which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (ii).

        (5)    Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any

39

--------------------------------------------------------------------------------


such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

        (6)     Non-Public Information. Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company covenants and agrees that neither it nor any other Person
acting on its behalf will provide any Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

        (7)     Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder to increase its sales force, potentially to
acquire world-wide rights to Medihoney and to temporarily reduce debt under its
revolving credit facility and shall not use such proceeds for (a) the redemption
of any Common Stock or Common Stock Equivalents, or (b) the settlement of any
outstanding litigation.

        (8)    Indemnification of Purchasers. Subject to the provisions of this
Section F(8), the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ

40

--------------------------------------------------------------------------------


counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.

        (9)     Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants.

        (10)     Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing of the Common Stock on a Trading Market, and as
soon as reasonably practicable following the Closing (but not later than the
earlier of the Effective Date and the first anniversary of the Closing Date) to
list all of the Shares and Warrant Shares on such Trading Market. The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will include in such application all of the Shares and
Warrant Shares, and will take such other action as is necessary to cause all of
the Shares and Warrant Shares to be listed on such other Trading Market as
promptly as possible. The Company will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.

        (11)     Equal Treatment of Purchasers. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
is also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

        (12)     Subsequent Equity Sales.

          (a) The Company hereby agrees that, for a period of ninety (90) days
after effectiveness of the first Registration Statement (the “Effective Date”),
it shall not issue or sell any Common Stock of the Company, any warrants or
other rights to acquire Common Stock or any other securities that are
convertible into Common Stock, with the exception of issuances or sales related
to (i) a strategic transaction, (ii) pursuant to the exercise of an option,
warrant or other right to acquire Common Stock outstanding as of the date of
this Agreement, (iii) to an employee, director, supplier, lender or lessor, (iv)


41

--------------------------------------------------------------------------------


  any option grant or issuance, or (v) warrents issued in connection with the
Company’s issuance of subordinated debt in an amount not to exceed $3.0 million
which warrants shall be upon terms no more favorable to the recipient thereof
than the Warrants issued hereunder; provided, however, the 90 day period set
forth in this Section F(12) shall be extended for the number of Trading Days
during such period in which (i) trading in the Common Stock is suspended by any
Trading Market, or (ii) following the Effective Date, the Registration Statement
is not effective or the prospectus included in the Registration Statement may
not be used by the Purchasers for the resale of the Shares and Warrant Shares.


          (b) From the date hereof until such time as no Purchaser holds any of
the Securities, the Company shall be prohibited from effecting or entering into
an agreement to effect any Subsequent Financing involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company issues or sells (i) any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price. Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.


        (13)     Other Registration Statements. Until forty-five (45) days
following effectiveness of the first Registration Statement, the Company shall
not file any other registration statements, other than the Registration
Statement contemplated hereby, any registration statement on Form S-8 or other
appropriate form related to securities issued or to be issued pursuant to any
option or other plan for the benefit of the Company’s employees, officers,
directors or consultants, or any registration statement filed on Form S-4
relating to securities issued in connection with a merger or other acquisition;
provided, however, that nothing herein shall prohibit the Company from
maintaining the effectiveness of any currently outstanding registration
statement filed by the Company under the Securities Act, including, without
limitation, the filing of post-effective amendments to such registration
statements.

        (14)     Maintenance of Listing. During the period any Securities issued
pursuant to the Offering Documents remain outstanding, the Company shall use its
best efforts to ensure the Company’s Common Stock is either quoted on the OTC
Bulletin Board, or listed for trading on a national securities exchange, in the
sole discretion of the Company. The Company and the Purchasers expressly agree
that the quotation of the Company’s Common Stock on the “pink sheets” shall not
be considered to satisfy the Company’s obligations pursuant to this covenant.

        (15)    Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly

42

--------------------------------------------------------------------------------


upon request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchasers at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

        (16)     Capital Changes. Until six months from the Closing, the Company
shall not undertake a reverse or forward stock split or reclassification of the
Common Stock without the prior written consent of the Purchasers holding a
majority in interest of the Shares.

        (17)     Participation in Future Financing.

          (a) From the date hereof until the date that less than twenty-five
percent (25%) of the Warrants purchased hereunder by a given Purchaser (any such
Purchaser then holding more than 25% of the Warrants purchased hereunder, an
“Eligible Purchaser”) are outstanding, upon any issuance by the Company or any
of its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration (a “Subsequent Financing”), each Eligible Purchaser shall have the
non-transferable right to participate in the Subsequent Financing up to an
amount that shall permit such Eligible Purchaser to beneficially own the same
percentage of the Company after such Subsequent Financing as before such
Subsequent Financing (the “Participation Maximum”) on the same terms, conditions
and price provided for in the Subsequent Financing. When determining the
Participation Maximum, such Eligible Purchaser’s beneficial ownership before the
Subsequent Financing shall be calculated by dividing the securities held by such
Eligible Purchaser on a fully diluted basis by the Company’s issued and
outstanding shares of Common Stock as reported in the last periodic SEC Report
and such Eligible Purchaser’s beneficial ownership immediately following the
Subsequent Financing shall be calculated by dividing the securities held by such
Eligible Purchaser on a fully diluted basis immediately following such
Subsequent Financing by the Company’s issued and outstanding shares of Common
Stock as reported in the last periodic SEC Report including any shares issued or
issuable in the Subsequent Financing on a fully diluted basis.


          (b) At least 5 Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Eligible Purchaser a written notice
of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Eligible Purchaser if it wants to review the details
of such financing (such additional notice, a “Subsequent Financing Notice”). 
Upon the request of an Eligible Purchaser, and only upon a request by such
Eligible Purchaser, for a Subsequent Financing Notice, the Company shall
promptly, but no later than 1 Trading Day after such request, deliver a
Subsequent Financing Notice to such Eligible Purchaser.  The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.   


43

--------------------------------------------------------------------------------


          (c) Any Eligible Purchaser desiring to participate in such Subsequent
Financing must provide written notice to the Company by not later than 5:30 p.m.
(New York City time) on the 5th Trading Day after all of the Eligible Purchasers
have received the Pre-Notice that the Eligible Purchaser is willing to
participate in the Subsequent Financing, the amount of the Eligible Purchaser’s
participation, and that the Eligible Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no notice from a Eligible Purchaser as of such
5th Trading Day, such Eligible Purchaser shall be deemed to have notified the
Company that it does not elect to participate. 


          (d) If by 5:30 p.m. (New York City time) on the 5th Trading Day after
all of the Eligible Purchasers have received the Pre-Notice, notifications by
the Eligible Purchasers of their willingness to participate in the Subsequent
Financing (or to cause their designees to participate) is, in the aggregate,
less than the total amount of the Subsequent Financing, then the Company may
effect the remaining portion of such Subsequent Financing on the terms and with
the Persons set forth in the Subsequent Financing Notice.


          (e) The Company must provide the Eligible Purchasers with a second
Subsequent Financing Notice, and the Eligible Purchasers will again have the
right of participation set forth above in this Section 4.12, if the Subsequent
Financing subject to the initial Subsequent Financing Notice is not consummated
for any reason on the terms set forth in such Subsequent Financing Notice within
60 Trading Days after the date of the initial Subsequent Financing Notice.


          (f) Notwithstanding the foregoing, this Section E(17) shall not apply
in respect of (i) an Exempt Issuance or (ii) an underwritten public offering of
Common Stock.


G.   Miscellaneous

        (1)     All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require.

        (2)     Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth below in Section G(3) and on
the signature pages attached hereto.

44

--------------------------------------------------------------------------------


        (3)     Any notice or other document required or permitted to be given
or delivered to the Purchasers shall be in writing and sent (a) by fax if the
sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid) or (b)
by an internationally recognized overnight delivery service (with charges
prepaid):

  (i) if to the Company, at


  Derma Sciences, Inc.
214 Carnegie Center, Suite 300
Princeton, NJ 08540
Fax No.: (609) 514-8554
Attention: John E. Yetter, CPA


  or such other address as it shall have specified to the Purchaser in writing,
with a copy (which shall not constitute notice) to:


  Hedger & Hedger
2 Fox Chase Drive
P.O. Box 915
Hershey, PA 17033
Fax No.: (717) 534-9813
Attention: Raymond C. Hedger, Jr., Esq.


  (ii)   if to the Purchaser, at its address set forth on the signature page to
this Agreement, or such other address as it shall have specified to the Company
in writing, with a copy (which shall not constitute notice) to:


  Feldman Weinstein & Smith LLP
The Graybar Building
420 Lexington Avenue New York, NY 10170
Fax No.: (212) 401-4741
Attention: Robert Charron, Esq.


        (4)     No provision of this Agreement may be waived or amended except
in a written instrument signed, in the case of an amendment, by the Company and
the Purchasers of at least 85% of the Shares still held by the Purchasers or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

        (5)     This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York, as such laws are
applied by the New York courts to agreements entered into and to be performed in
New York by and between residents of

45

--------------------------------------------------------------------------------


New York, and shall be binding upon the Purchaser, the Purchaser’s heirs,
estate, legal representatives, successors and assigns and shall inure to the
benefit of the Company, its successors and assigns. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

        (6)     If any provision of this Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.

        (7)     The parties understand and agree that, unless provided otherwise
herein, money damages would not be a sufficient remedy for any breach of the
Agreement by the Company or the Purchaser and that the party against which such
breach is committed shall be entitled to equitable relief, including injunction
and specific performance, as a remedy for any such breach. Such remedies shall
not, unless provided otherwise herein, be deemed to be the exclusive remedies
for a breach by either party of the Agreement but shall be in addition to all
other remedies available at law or equity to the party against which such breach
is committed.

        (8)     This Agreement, together with the agreements and documents
executed and delivered in connection with this Agreement, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof.

        (9)     The Company shall pay all Transfer Agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Securities
to the Purchasers.

        (10)     This Agreement shall be binding upon and inure to the benefit
of the parties and their successors and permitted assigns. The Company may not
assign this Agreement or any

46

--------------------------------------------------------------------------------


rights or obligations hereunder without the prior written consent of each
Purchaser (other than by merger). Any Purchaser may assign any or all of its
rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchasers.”

        (11)     This Agreement is intended for the benefit of the parties
hereto and their respective successors and permitted assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person,
except as otherwise set forth in Section F(8).

        (12)     The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares and Warrant Shares.

        (13)     This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

        (14)     Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) any of the other Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, in the case of a
rescission of an exercise of a Warrant, the Purchaser shall be required to
return any shares of Common Stock delivered in connection with any such
rescinded exercise notice.

        (15)     If any certificate or instrument evidencing any Securities is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof (in the
case of mutilation), or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction. The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities.

        (16)     To the extent that the Company makes a payment or payments to
any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the

47

--------------------------------------------------------------------------------


extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

        (17)     The obligations of each Purchaser under any Transaction
Document are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance or
non-performance of the obligations of any other Purchaser under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.

        (18)     The Company’s obligations to pay any partial liquidated damages
or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

        (19)     If the last or appointed day for the taking of any action or
the expiration of any right required or granted herein shall not be a Business
Day, then such action may be taken or such right may be exercised on the next
succeeding Business Day.

        (20)     The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

        (21)     IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION BROUGHT
BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

H.   Signature

        The signature page of this Agreement is contained as part of the
applicable subscription package, entitled “Signature Page”.

48

--------------------------------------------------------------------------------


* * * * * * *

SIGNATURE PAGE

        The Purchaser hereby subscribes for such number of Shares as shall equal
the Subscription Amount as set forth below divided by the Offering Price, and
shall also receive a Warrant to purchase such number of shares of Common Stock
calculated as set forth in this Agreement, and agrees to be bound by the terms
and conditions of this Agreement.

PURCHASER

1.    Dated:                     , 2008


2.    Total Subscription Amount: $                


____________________________ ____________________________ Signature of
Subscriber Signature of Joint Purchaser (and title, if applicable) (if any)  
____________________________ ____________________________ Taxpayer
Identification or Social Taxpayer Identification or Social Security Number
Security Number of Joint Purchaser (if any)   ____________________________  
Name (please print as name will appear on stock certificate)  
____________________________   Number and Street   ____________________________
  City, State            Zip Code  



ACCEPTED BY:

DERMA SCIENCES, INC.


By:    _________________________
          Edward J. Quilty
          President and Chief Executive Officer

Dated: ________________________

49

--------------------------------------------------------------------------------


Schedule A

Wire Transfer Instructions

  Bank: Commerce Bank/Harrisburg N.A.       Bank Address: 3801 Paxton Street    
P.O. Box 4999       Harrisburg, PA 17111       Phone: (800) 653-6104       ABA
No.: 031301846       For: Hedger & Hedger Trust Account       Checking Account
No.: 0520004896  


--------------------------------------------------------------------------------


Schedule C(2)

Derma Sciences, Inc.

Capitalization Summary – Fully Diluted

December 31, 2007

  Common Stock         33,829,755      Preferred Stock           Series A
Preferred 150,003          Series B Preferred 440,003          Series C
Preferred 619,055          Series D Preferred 1,071,346          2,280,407     
  Warrants           Series G Warrants 2,760,000          Series H Warrants
2,655,098          Series I Warrants 754,806          Series J Warrants
2,142,855          8,312,759        Stock Options           Stock Options –
Vested 5,885,980          Stock Options – Unvested 2,337,500          8,223,480 
        Restricted Stock           Restricted Stock – Unvested 175,000         
  175,000        Total Stock – Fully Diluted       52,821,401   


--------------------------------------------------------------------------------


Exhibit A

Legal Matters

Hedger & Hedger shall deliver an opinion covering the following matters. The
opinion shall be subject to and include customary assumptions, limitations and
qualifications.

    1.        The Company is a corporation, validly existing and in good
standing under the laws of the State of Pennsylvania and has all requisite
corporate power and authority under the laws of the State of Pennsylvania to
conduct its business as it is described in the Company’s Form 10-QSB for the
quarter ended September 30, 2007 and Form 10-KSB for the fiscal year ended
December 31, 2006 and to enter into and perform its obligations under the
Agreement.

    2.        The authorized capital stock of the Company consists of
150,000,000 shares of common stock, par value $.01 per share (the “Common
Stock”), and 11,750,000 shares of preferred stock, par value $.01 per share (the
“Preferred Stock”).

    3.        The Shares have been duly authorized or reserved for issuance by
all necessary corporate action on the part of the Company; and the Shares, when
issued and delivered against payment therefore in accordance with the provisions
of the Agreement, will be validly issued, fully paid and non-assessable. The
Warrants have been duly authorized by all necessary corporate action on the part
of the Company, and the Warrant Shares have been duly reserved for issuance and,
when issued and delivered against payment therefore upon the due exercise of the
Warrants in accordance with the provisions thereof, will be validly issued,
fully paid and non-assessable shares of Common Stock.

    4.        The execution and delivery by the Company of the Agreement, and
the consummation by the Company of the transactions contemplated thereby, have
been duly authorized by all necessary corporate action on the part of the
Company. The Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
rights to indemnification and contribution thereunder may be limited by
applicable law and except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

    5.               The execution and delivery by the Company of the Agreement,
and the consummation by the Company of the transactions contemplated thereby, do
not (a) violate the provisions of any federal law of the United States of
America or the General Corporation Law of the State of Delaware applicable to
the Company; (b) violate the provisions of the Company’s Certificate of
Incorporation or By-laws; or (c) violate any existing obligation of the Company
under any judgment, decree, order or award of any court, governmental body or
arbitrator specifically naming the Company and of which we are aware, without
any inquiry; or (d) with or without notice and/or the passage of time, conflict
with or result in the material breach or termination of any material term or
provision of, or constitute a material default under, or cause any acceleration
of any material obligation under, or cause the creation of any material lien,

A-1

--------------------------------------------------------------------------------


charge or encumbrance upon the material properties or assets of the Company
pursuant to any contract or instrument in the form included as an exhibit to the
Company’s 2006 10-KSB and subsequent SEC Reports.

    6.        Assuming (a) the accuracy of the representations made by each
Purchaser in the Agreement; (b) that neither the Company, the Placement Agent
nor any person acting on behalf of either the Company or the Placement Agent has
offered or sold the Securities by any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D promulgated (the
“Regulation D”) under the Securities Act; (c) that no offerings or sales of
securities of the Company after the date hereof in a transaction can be
“integrated” with any sales of the Securities; and (d) that each person or
entity that purchased securities of the Company directly from the Company or its
agents and without registration between the date six months prior to the Closing
of the Offering and the date of the Agreement was, as of the date of such
purchase, an “accredited investor” as defined in Rule 501 of Regulation D, the
sale of the Securities to the Purchasers at the Closing under the circumstances
contemplated by this Agreement are exempt from the registration and prospectus
delivery requirements of Section 5 of the Securities Act.

    7.        To our knowledge, without any inquiry (including, without
limitation, without any docket search or other inquiry), there is no action,
proceeding or litigation pending or threatened against the Company before any
court, governmental or administrative agency or body required to be described in
the Company’s Form 10-QSB for each of the quarters ended March 31, 2007, June
30, 2007 and September 30, 2007 and the Company’s Form 10-KSB for the fiscal
year ended December 31, 2006, which is not otherwise disclosed therein.

--------------------------------------------------------------------------------

Exhibit B

Form of Lock-Up Agreement

_________________, 2008

Oppenheimer & Co., Inc.125
Broad StreetNew
York, NY 10004

Re: Derma Sciences, Inc. (the “Company”)

Ladies and Gentlemen:

The undersigned owns of record or beneficially certain shares of common stock,
par value $0.01 per share (“Common Stock”), of the Company or securities
convertible into or exchangeable or exercisable for Common Stock.

This letter is being delivered to you in connection with a private placement of
Common Stock and warrants (the “Warrants”) to purchase Common Stock (the
“Offering”) for which you have acted as placement agent. The undersigned
recognizes that the Offering will be of benefit to the undersigned and will
benefit the Company by, among other things, raising additional capital for the
Company’s operations. The undersigned acknowledges that you are relying on the
representations and agreements of the undersigned contained in this letter in
carrying out the Offering.

In consideration of the foregoing, and as a condition of the closing of the
Offering, the undersigned hereby agrees that the undersigned will not (and will
cause any spouse or minor child or immediate family member of the spouse or the
undersigned living in the undersigned’s household not to), without your prior
written consent (which consent may be withheld in your sole discretion),
directly or indirectly, sell, offer, contract or grant any option to sell
(including without limitation any short sale), pledge, transfer, or otherwise
dispose of any shares of Common Stock, options or warrants to acquire shares of
Common Stock, or securities exchangeable or exercisable for or convertible into
shares of Common Stock currently or hereafter owned either of record or
beneficially (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended) by the undersigned (or such spouse or minor child or family
member) (collectively, the “Undersigned’s Shares”), or publicly announce an
intention to do any of the foregoing, for a period commencing on the date hereof
and continuing though the later of (i) the date that is one hundred eighty (180)
days from the closing date of the Offering, or (ii) the date that is ninety (90)
days from the effective date of the registration statement filed under the
Securities Act of 1933, as amended, covering the resale of the Common Stock sold
in the Offering, including the shares of Common Stock issuable upon exercise of
the Warrants. The undersigned also agrees and consents to the entry of stop
transfer instructions with the

B-1

--------------------------------------------------------------------------------


Company’s transfer agent and registrar against the transfer of the Undersigned’s
Shares except in compliance with the foregoing restrictions.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree in writing to be bound by the restrictions set forth herein; or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees in writing to be bound by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value. For
purposes of the foregoing, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin.

This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.

________________________________________
Printed Name of Holder

________________________________________
Signature of Holder

B-2

--------------------------------------------------------------------------------


Exhibit C

Form of Warrant

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT

Warrant No. K-001 Number of Shares: [          ]
(subject to adjustment)

Date of Issuance: [        ], 2008

Original Issue Date (as defined in subsection
2(a)): [        ], 2008

Derma Sciences Inc.

Common Stock Purchase Warrant

(Void after [ ], 2013)

        Derma Sciences Inc., a Pennsylvania corporation (the “Company”), for
value received, hereby certifies that [        ], or its registered assigns (the
“Registered Holder”), is entitled, subject to the terms and conditions set forth
below, to purchase from the Company, at any time or from time to time on or
after ________________ and on or before 5:00 p.m. (Eastern time) on
________________ (the “Exercise Period”), [        ] shares of Common Stock,
$.01 par value per share, of the Company (the “Common Stock”), at a purchase
price of $1.20 per share. The shares purchasable upon exercise of this Warrant,
and the purchase price per share, each as adjusted from time to time pursuant to
the provisions of this Warrant, are hereinafter referred to as the “Warrant
Shares” and the “Purchase Price,” respectively. This Warrant is one of a series
of Warrants issued by the Company in connection with a private placement of
Common Stock and of like tenor, except as to the number of shares of Common
Stock subject thereto (collectively, the “Company Warrants”). Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in that
certain Securities Purchase Agreement (the “Purchase Agreement”), dated March
___, 2008, among the Company and the purchasers signatory thereto.

        1.     Exercise.

        (a)    Exercise for Cash. The Registered Holder may, at its option,
elect to exercise this Warrant, in whole or in part and at any time or from time
to time during the Exercise Period by delivery of a duly executed facsimile copy
of the with the purchase form appended hereto as Exhibit I, duly executed by or
on behalf of the Registered Holder, to the Company at the principal office of
the Company, or at such other office or agency of the

C-1

--------------------------------------------------------------------------------


Company as it may designate by notice in writing to the Registered Holder at the
address of the Registered Holder appearing on the books of the Company; and,
within 3 trading days of the date of the purchase form is delivered to the
Company, the Company shall have received payment, in full, of the Purchase Price
in respect of the number of Warrant Shares thereby purchased upon such exercise
by wire transfer or cashier’s check drawn on a United States bank in lawful
money of the United States. A facsimile signature of the Registered Holder on
the purchase form shall be sufficient for purposes of exercising this Warrant.
Notwithstanding anything herein to the contrary, the Registered Holder shall not
be required to physically surrender this Warrant to the Company until the
Registered Holder has purchased all of the Warrant Shares available hereunder
and the Warrant has been exercised in full, in which case, the Registered Holder
shall surrender this Warrant to the Company for cancellation within 3 trading
days of the date the final purchase form is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Registered
Holder and the Company shall maintain records showing the number of Warrant
Shares purchased and the date of such purchases. The Company shall deliver any
objection to any purchase form within 1 trading day of receipt of such notice.

        (b)     Cashless Exercise.

        (i)    At any time during the Exercise Period, when the resale of the
Warrant Shares by the Registered Holder is not registered pursuant to an
effective registration statement filed with the Securities and Exchange
Commission under the Securities Act, the Registered Holder may, at its option,
elect to exercise this Warrant, in whole or in part, on a cashless basis, by
delivery of a duly executed facsimile copy of the with the purchase form
appended hereto as Exhibit I duly executed by or on behalf of the Registered
Holder, to the Company at the principal office of the Company, or at such other
office or agency of the Company as it may designate by notice in writing to the
Registered Holder at the address of the Registered Holder appearing on the books
of the Company, by canceling a portion of this Warrant in payment of the
Purchase Price payable in respect of the number of Warrant Shares purchased upon
such exercise. In the event of an exercise pursuant to this subsection 1(b), the
number of Warrant Shares issued to the Registered Holder shall be determined
according to the following formula:

X = Y(A-B)
A  


Where:  X =   the number of Warrant Shares that shall be issued to the
Registered Holder;   Y =   the number of Warrant Shares for which this Warrant
is being exercised (which shall include both the number of Warrant Shares issued
to the Registered Holder and the number of Warrant Shares subject to the portion
of the Warrant being cancelled in payment of the Purchase Price);   A =   the
Fair Market Value (as defined below) of one share of Common Stock as of the date
prior to the Exercise Date; and  


C-2

--------------------------------------------------------------------------------


B =   the Purchase Price then in effect.


        (ii)     “Fair Market Value” means, for any security as of any date, the
average of the closing sale prices for such security for the immediately
preceding five trading days on the Nasdaq OTC Bulletin Board, as reported by
Bloomberg, or, if the Nasdaq OTC Bulletin Board begins to operate on an extended
hours basis and does not designate the closing sale price then the average of
the last sale price of such security prior to 4:00:00 p.m., New York time, for
the immediately preceding five trading days, as reported by Bloomberg, or, if
the Nasdaq OTC Bulletin Board is not the principal securities exchange or
trading market for such security, the average of the last sale prices of such
security for the immediately preceding five trading days on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the average of the last
sale prices of such security for the immediately preceding five trading days in
an over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no last sale price is reported for such security
by Bloomberg, the average of the ask prices of any market makers for such
security for the immediately preceding five trading days as reported in the
“pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).
If the Fair Market Value cannot be calculated for a security on a particular
date on any of the foregoing bases, the Fair Market Value of such security on
such date shall be the fair market value as mutually determined by the Company
and the Registered Holder. If the Company and the Registered Holder are unable
to agree upon the Fair Market Value of such security, then such dispute shall be
resolved pursuant to Section 13. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

        (iii)     Notwithstanding anything herein to the contrary, at the
conclusion of the Exercise Period, this Warrant shall be automatically exercised
via cashless exercise pursuant to this Section 1(b).

        (c)     Exercise Date. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which the purchase form shall have been delivered to the Company as provided in
subsection 1(a) or 1(b) above (the “Exercise Date”). At such time, the person or
persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 1(d) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.

        (d)     Issuance of Certificates. As soon as practicable after the
exercise of this Warrant, and in any event within three trading days thereafter
(the “Delivery Deadline”), the Company, at its expense, will cause to be issued
in the name of, and delivered to, the Registered Holder, or as the Registered
Holder (upon payment by the Registered Holder of any applicable transfer taxes)
may direct:

        (i)    if exercised in whole, a certificate or certificates for the
number of full Warrant Shares to which the Registered Holder shall be entitled
upon such exercise plus, in lieu of any fractional share to which the Registered
Holder would otherwise be entitled, cash in an amount determined pursuant to
Section 3 hereof; provided that in the event the Company’s transfer agent is
participating in The Depository Trust Company (“DTC”) Fast Automated

C-3

--------------------------------------------------------------------------------


Securities Transfer Program, upon the request of the Registered Holder in
connection with the Registered Holder’s sale of such Warrant Shares pursuant to
an effective registration statement under the Securities Act or an exemption
from the registration requirements of the Securities Act, the Company shall
credit such aggregate number of shares of Common Stock to which the Registered
Holder is entitled pursuant to such exercise to the Registered Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system; and

        (ii)     if exercise in part, at the request of a Registered Holder, a
new warrant or warrants (dated the date hereof) of like tenor, calling in the
aggregate on the face or faces thereof for the number of Warrant Shares equal
(without giving effect to any adjustment therein) to the number of such shares
called for on the face of this Warrant minus the number of Warrant Shares for
which this Warrant was so exercised (which, in the case of an exercise pursuant
to subsection 1(b), shall include both the number of Warrant Shares issued to
the Registered Holder pursuant to such partial exercise and the number of
Warrant Shares subject to the portion of the Warrant being cancelled in payment
of the Purchase Price).

        (e)     Compensation for Buy-In on Failure to Timely Deliver
Certificates Upon Exercise. If the Company shall fail to deliver or cause to be
delivered for any reason or no reason the shares of Common Stock by the Delivery
Deadline, then in addition to all other remedies available to the Registered
Holder, if on or after the trading day immediately following the Delivery
Deadline the Registered Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Registered Holder of shares of Common Stock that were to be represented by the
shares of Common Stock to be issued as provided for above (a “Buy-In”), then,
provided as of such purchase date the Registered Holder had not received such
shares of Common Stock, the Company shall, within three (3) business days after
written request by the Registered Holder and in the Registered Holder’s
discretion, either (i) pay cash to the Registered Holder in an amount equal to
the purchase price (including brokerage commissions, if any) paid by the
Registered Holder for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to issue such shares of Common
Stock shall terminate, and (ii) at the option of the Registered Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored or promptly honor its obligation to deliver
to the Registered Holder a certificate or certificates representing such shares
of Common Stock and pay cash to the Registered Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Fair Market Value on the Delivery
Deadline. Nothing herein shall limit a Registered Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.

        (f)     Rescission Rights. If the Company fails to cause its transfer
agent to transmit to the Registered Holder a certificate or certificates
representing the Warrant Shares pursuant to this Section 1 by the Delivery
Deadline, then the Registered Holder will have the right to rescind such
exercise.

C-4

--------------------------------------------------------------------------------


        (g)     Charges, Taxes and Expenses. Issuance of certificates for
Warrant Shares shall be made without charge to the Registered Holder for any
issue or transfer tax or other incidental expense in respect of the issuance of
such certificate, all of which taxes and expenses shall be paid by the Company,
and such certificates shall be issued in the name of the Holder or in such name
or names as may be directed by the Registered Holder; provided, however, that in
the event certificates for Warrant Shares are to be issued in a name other than
the name of the Registered Holder, this Warrant when surrendered for exercise
shall be accompanied by the an assigned form duly executed by the Registered
Holder; and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental thereto.

        (h)     Closing of Books. The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.

        2.     Adjustments.

        (a)     Adjustment for Stock Dividends, Stock Splits and Combinations.
If the Company shall at any time or from time to time after the date on which
this Warrant was first issued (or, if this Warrant was issued upon partial
exercise of, or in replacement of, another warrant of like tenor, then the date
on which such original warrant was first issued) (the “Original Issue Date”):
(A) pays a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company upon exercise of this
Warrant), (B) subdivides outstanding shares of Common Stock into a larger number
of shares, (C) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (D) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged. Any adjustment
under this paragraph shall become effective after the record date for the
determination of the stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.

        (b)     Adjustment for Certain Dividends and Distributions. In the event
the Company at any time, or from time to time after the Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction.

C-5

--------------------------------------------------------------------------------


        (i)        the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and

        (ii)        the denominator of which shall be the total number of shares
of Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date.

        (c)     Adjustments for Other Dividends and Distributions. In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.

        (d)    Adjustment for Reorganization. If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property (collectively, a “Reorganization”), then,
upon any subsequent exercise of this Warrant, the Registered Holder shall have
the right to receive the kind and amount of securities, cash or other property
which the Registered Holder would have been entitled to receive pursuant to such
Reorganization if such exercise had taken place immediately prior to such
Reorganization. Notwithstanding the foregoing sentence, if (x) there shall occur
any Reorganization in which the Common Stock is converted into or exchanged for
anything other than solely equity securities, and (y) the common stock of the
acquiring or surviving company is publicly traded, then, as part of such
Reorganization, (i) the Registered Holder shall have the right thereafter to
receive upon the exercise hereof such number of shares of common stock of the
acquiring or surviving company as is determined by multiplying (A) the number of
shares of Common Stock subject to this Warrant immediately prior to such
Reorganization by (B) a fraction, the numerator of which is the Fair Market
Value (as defined in subsection 1(b)(ii) above) per share of Common Stock as of
the effective date of such Reorganization, and the denominator of which is the
fair market value per share of common stock of the acquiring or surviving
company as of the effective date of such transaction, as determined in good
faith by the Board (using the principles set forth in subsections 2(e)(i) and
2(e)(ii) to the extent applicable), and (ii) the exercise price per share of
common stock of the acquiring or surviving company shall be the Purchase Price
divided by the fraction referred to in clause (B) above. In any such case,
appropriate adjustment (as determined in good faith by the Board) shall be made
in the application of the provisions set forth herein with respect to the rights
and interests thereafter of the Registered Holder, to the end that the
provisions set forth in this Section 2 (including provisions with respect to
changes in and other

C-6

--------------------------------------------------------------------------------


adjustments of the Purchase Price) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any securities, cash or other property
thereafter deliverable upon the exercise of this Warrant.

        (e)     Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 10 days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 10 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.

        3.     Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall pay the value
thereof to the Registered Holder in cash on the basis of the Fair Market Value
per share of Common Stock, as determined pursuant to subsection 2(e) above.

        4.     Transfers, etc.

        (a)     Notwithstanding anything to the contrary contained herein, this
Warrant and the Warrant Shares shall not be sold or transferred unless either
(i) they first shall have been registered under the Securities Act of 1933, as
amended (the “Act”), or (ii) such sale or transfer shall be exempt from the
registration requirements of the Act and the Company shall have been furnished
with an opinion of legal counsel, reasonably satisfactory to the Company, to the
effect that such sale or transfer is exempt from the registration requirements
of the Act. Notwithstanding the foregoing, no registration or opinion of counsel
shall be required for (i) a transfer by a Registered Holder which is an entity
to a wholly owned subsidiary or affiliate of such entity, a transfer by a
Registered Holder which is a partnership to a partner of such partnership or a
retired partner of such partnership or to the estate of any such partner or
retired partner, or a transfer by a Registered Holder which is a limited
liability company to a member of such limited liability company or a retired
member or to the estate of any such member or retired member, provided that the
transferee in each case agrees in writing to be subject to the terms of this
Section 5, or (ii) a transfer made in accordance with Rule 144 under the Act.

        (b)     Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

  “The securities represented hereby have not been registered under the
Securities Act of 1933, as amended, or any state securities laws and neither the
securities nor any interest therein may be offered, sold, transferred, pledged
or otherwise disposed of except pursuant to an effective registration under such
act or an exemption from


C-7

--------------------------------------------------------------------------------


  registration, which, in the opinion of counsel reasonably satisfactory to
counsel for this corporation, is available.”


        The foregoing legend shall be removed from the certificates representing
any Warrant Shares, at the request of the holder thereof, (i) following the
Effective Date of the Registration Statement filed hereunder, (ii) following any
sale of such Shares or Warrant Shares pursuant to Rule 144, or (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144(b)(1)(i), or (iv)
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Securities and Exchange Commission).

        (c)     The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant. The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.

        (d)     Subject to the provisions of Section 5 hereof, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant with a properly executed assignment (in the form of Exhibit II
hereto) at the principal office of the Company (or, if another office or agency
has been designated by the Company for such purpose, then at such other office
or agency).

        5.     No Impairment. The Company will not, by amendment of its charter
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

        6.     Notices of Record Date, etc. In the event:

        (a)     the Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time deliverable upon the exercise of
this Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of stock of any class or any other securities, or to receive
any other right; or

        (b)     of any capital reorganization of the Company, any
reclassification of the Common Stock of the Company, any consolidation or merger
of the Company with or into another corporation, or any transfer of all or
substantially all of the assets of the Company; or

        (c)     of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,

C-8

--------------------------------------------------------------------------------


        then, and in each such case, the Company will mail or cause to be mailed
to the Registered Holder a notice specifying, as the case may be, (i) the record
date for such dividend, distribution or right, and the amount and character of
such dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 20 calendar prior
to the record date or effective date for the event specified in such notice. The
Registered Holder is entitled to exercise this Warrant during the period
commencing on the date of such notice to the effective date of the event
triggering such notice.

        7.     Reservation of Stock. The Company will at all times reserve and
keep available, solely for issuance and delivery upon the exercise of this
Warrant, such number of Warrant Shares and other securities, cash and/or
property, as from time to time shall be issuable upon the exercise of this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Warrant Shares upon the exercise of the purchase rights under this Warrant.
The Company will take all such reasonable action as may be necessary to assure
that such Warrant Shares may be issued as provided herein without violation of
any applicable law or regulation, or of any requirements of the trading market
upon which the Common Stock may be listed. The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

        8.     Exchange or Replacement of Warrants.

        (a)     Upon the surrender by the Registered Holder, properly endorsed,
to the Company at the principal office of the Company, the Company will, subject
to the provisions of Section 5 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense, a new Warrant or Warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (or other securities, cash and/or property) then issuable
upon exercise of this Warrant.

        (b)    Upon receipt of evidence reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares and (in the case of loss, theft or
destruction) upon delivery of an indemnity agreement (with surety if reasonably
required) in an amount reasonably satisfactory to the Company (which, in the
case of the Warrant, shall not include the posting of any bond), or (in the case
of mutilation) upon surrender and cancellation of this Warrant, the Company will
issue, in lieu thereof, a new Warrant of like tenor and dated as of such
cancellation, in lieu of such

C-9

--------------------------------------------------------------------------------


Warrant or stock certificate.

        9.     Notices. All notices and other communications from the Company to
the Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
one business day after being sent via a reputable international overnight
courier service guaranteeing next business day delivery.

        10.     No Rights as Stockholder. Until the exercise of this Warrant,
the Registered Holder shall not have or exercise any rights by virtue hereof as
a stockholder of the Company. Notwithstanding the foregoing, in the event (i)
the Company effects a split of the Common Stock by means of a stock dividend and
the Purchase Price of and the number of Warrant Shares are adjusted as of the
date of the distribution of the dividend (rather than as of the record date for
such dividend), and (ii) the Registered Holder exercises this Warrant between
the record date and the distribution date for such stock dividend, the
Registered Holder shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.

        11.     Amendment or Waiver. This Warrant may be modified or amended or
the provisions hereof waived with the written consent of the Company and the
Holder.

        12.     Dispute Resolution. In the case of a dispute as to the
determination of the Purchase Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two business days of receipt of the Purchase
Form giving rise to such dispute, as the case may be, to the Registered Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation of the Purchase Price or the Warrant Shares within three business
days of such disputed determination or arithmetic calculation being submitted to
the Registered Holder, then the Company shall, within two business days submit
via facsimile (a) the disputed determination of the Purchase Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant. The Company, at the Company’s
expense, shall use reasonable best efforts to cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Registered Holder
of the results no later than ten business days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

C-10

--------------------------------------------------------------------------------


        13.     Section Headings. The section headings in this Warrant are for
the convenience of the parties and in no way alter, modify, amend, limit or
restrict the contractual obligations of the parties.

        14.     Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof).

        15.     Facsimile Signatures. This Warrant may be executed by facsimile
signature.

        16.     Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Registered Holder. The provisions of this Warrant are
intended to be for the benefit of all Registered Holders from time to time of
this Warrant and shall be enforceable by the Holder or holder of Warrant Shares.

        17.     Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

* * * * * * *


C-11

--------------------------------------------------------------------------------


        EXECUTED as of the Date of Issuance indicated above.

  DERMA SCIENCES INC.
 
      By:         Edward J. Quilty
President and Chief Financial Officer  


  ATTEST:
 
      By:         John E. Yetter, CPA
Vice President and Chief Executive Officer  



C-12

--------------------------------------------------------------------------------


EXHIBIT I

PURCHASE FORM

To: Derma Sciences Inc. Dated:____________


        The undersigned, pursuant to the provisions set forth in the attached
Warrant (No. _________), hereby elects to purchase (check applicable box):

               o        ______ shares of the Common Stock of Derma Sciences Inc.
covered by such Warrant; or

               o        ______ the maximum number of shares of Common Stock
covered by such Warrant pursuant to the cashless exercise procedure set forth in
subsection 1(b).

        The undersigned herewith makes payment of the full purchase price for
such shares at the price per share provided for in such Warrant. Such payment
takes the form of (check applicable box or boxes):

  o   $______ in lawful money of the United States; and/or


  o   the cancellation of such portion of the attached Warrant as is exercisable
for a total of ________ Warrant Shares (using a Fair Market Value determined in
accordance with Section 1(b)(ii); and/or


  o   the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 1(b), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 1(b).


        Notwithstanding anything to the contrary contained herein, this Purchase
Form shall constitute a representation by the holder of the Warrant submitting
this Purchase Form that, after giving effect to the exercise provided for in
this Purchase Form, such holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
affiliates) of a number of shares of Common Stock which exceeds the Maximum
Percentage of the total outstanding shares of Common Stock as determined
pursuant to the provisions of Section 1(e) of this Warrant.

Signature: ________________________________
 
Address: ________________________________
 
________________________________

C-13

--------------------------------------------------------------------------------


EXHIBIT II

ASSIGNMENT FORM

        FOR VALUE RECEIVED, ______________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant (No. _____) with respect to the number of shares of Common Stock of
Derma Sciences Inc. covered thereby set forth below, unto:

Name of Assignee Address No. of Shares




  Dated:_____________________


  Signature:________________________________


  Signature Guaranteed:


  By: _______________________

        The signature should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program) pursuant to
Rule 17Ad-15 under the Securities Exchange Act of 1934, as amended.

C-14

--------------------------------------------------------------------------------


Exhibit D

Selling Stockholder Questionnaire

To:   Derma Sciences Inc.
c/o [___________________]


    Attention: [___________]


        Reference is made to the Securities Purchase Agreement (the
"Agreement"), made between Derma Sciences Inc. a Pennsylvania corporation (the
"Company"), and the Purchasers noted therein.

        Pursuant to Section B(12) of the Agreement, the undersigned hereby
furnishes to the Company the following information for use by the Company in
connection with the preparation of the Registration Statement contemplated by
Section E of the Agreement.

  (1) Name and Contact Information:           Full legal name of record holder:
        Address of record holder:                   Social Security Number or
Taxpayer         identification number of record holder:         Identity of
beneficial owner (if         different than record holder):         Name of
contact person:         Telephone number of contact person:         Fax number
of contact person:         E-mail address of contact person:    



  (2)   Beneficial Ownership of Registrable Securities:


  (a)  Number of Registrable Securities owned by Selling Stockholder:



  (b)  Number of Registrable Securities requested to be registered:




D-1

--------------------------------------------------------------------------------


  (3)   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:


  Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (2)(a).


  Type and amount of other securities beneficially owned by the Selling
Stockholder:




  (4)   Relationships with the Company:


  Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.


  State any exceptions here:




  (5)   Plan of Distribution:


  Except as set forth below, the undersigned intends to distribute pursuant to
the Registration Statement the Registrable Securities listed above in Item (2)
in accordance with the "Plan of Distribution" section set forth therein:


  State any exceptions here:




  (6)   Selling Stockholder Affiliations:


  (a) Is the Selling Stockholder a registered broker-dealer?



  (b) Is the Selling Stockholder an affiliate of a registered broker-dealer(s)?
(For purposes of this response, an "affiliate" of, or person "affiliated" with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)



D-2

--------------------------------------------------------------------------------


  (c) If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):



  (d) If the answer to Item (6)(b) is yes, did the Selling Stockholder acquire
the Registrable Securities in the ordinary course of business (if not, please
explain)?



  (e) If the answer to Item (6)(b) is yes, did the Selling Stockholder, at the
time of purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?




D-2

--------------------------------------------------------------------------------


  (7)   Voting or Investment Control over the Registrable Securities:


  If the Selling Stockholder is not a natural person, please identify the
natural person or persons who have voting or investment control over the
Registrable Securities listed in Item (2) above:



        Pursuant to Section E(3) of the Agreement, the undersigned acknowledges
that the Company may, by notice to the Placement Agent and to each Purchaser at
its last known address, suspend or withdraw the Registration Statement and
require that the undersigned immediately cease sales of Registrable Securities
pursuant to the Registration Statement under certain circumstances described in
the Agreement. At any time that such notice has been given, the undersigned may
not sell Registrable Securities pursuant to the Registration Statement.

        The undersigned hereby acknowledges receipt of a draft of the
Registration Statement dated [ ], 2008 and confirms that the undersigned has
reviewed such draft including, without limitation, the sections captioned
“Selling Stockholders” and “Plan of Distribution,” and confirms that, to the
best of the undersigned’s knowledge, the same is true, complete and accurate in
every respect except as indicated in this Questionnaire. The undersigned hereby
further acknowledges that pursuant to Section B(12) of the Agreement, the
undersigned shall indemnify the Company and each of its directors and officers
against, and hold the Company and each of its directors and officers harmless
from, any losses, claims, damages, expenses or liabilities (including reasonable
attorneys fees) to which the Company or its directors and officers may become
subject by reason of any statement or omission in the Registration Statement
made in reliance upon, or in conformity with, a written statement by the
undersigned, including the information furnished in this Questionnaire by the
undersigned.

D-3

--------------------------------------------------------------------------------


        By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Registration Statement, any amendments
thereto and the related prospectus. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

        The undersigned has reviewed the answers to the above questions and
affirms that the same are true, complete and accurate. THE UNDERSIGNED AGREES TO
NOTIFY THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.

Dated: _____________, 2008     Signature of Record Holder
(Please sign your name in exactly the same
manner as the certificate(s) for the shares being
registered)


D-4

--------------------------------------------------------------------------------


Exhibit E

Plan of Distribution

        We are registering the shares offered by this prospectus on behalf of
the selling stockholders. The selling stockholders, which as used herein
includes donees, pledgees, transferees or other successors-in-interest selling
shares of common stock or interests in shares of common stock received after the
date of this prospectus from a selling stockholder as a gift, pledge,
partnership distribution or other transfer, may, from time to time, sell,
transfer or otherwise dispose of any or all of their shares of common stock or
interests in shares of common stock on any stock exchange, market or trading
facility on which the shares are traded or in private transactions. These
dispositions may be at fixed prices, at prevailing market prices at the time of
sale, at prices related to the prevailing market price, at varying prices
determined at the time of sale, or at negotiated prices. To the extent any of
the selling stockholders gift, pledge or otherwise transfer the shares offered
hereby, such transferees may offer and sell the shares from time to time under
this prospectus, provided that this prospectus has been amended under Rule
424(b)(3) or other applicable provision of the Securities Act to include the
name of such transferee in the list of selling stockholders under this
prospectus.

        The selling stockholders may use any one or more of the following
methods when disposing of shares or interests therein:

  o   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;


  o   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;


  o   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;


  o   an exchange distribution in accordance with the rules of the applicable
exchange;


  o   privately negotiated transactions;


  o   short sales;


  o    through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;


  o    broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share;


E-1

--------------------------------------------------------------------------------


  o   a combination of any such methods of sale; and


  o   any other method permitted pursuant to applicable law.


        The selling stockholders may, from time to time, pledge or grant a
security interest in some or all of the shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock, from
time to time, under this prospectus, or under an amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

        In connection with the sale of our common stock or interests therein,
the selling stockholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

        The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

        The selling stockholders also may resell all or a portion of the shares
in open market transactions in reliance upon Rule 144 under the Securities Act
of 1933, provided that they meet the criteria and conform to the requirements of
that rule.

        The selling shareholders might be, and any broker-dealers that act in
connection with the sale of securities will be, deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act, and any commissions
received by such broker-dealers and any profit on the resale of the securities
sold by them while acting as principals will be deemed to be underwriting
discounts or commissions under the Securities Act.

        To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any

E-2

--------------------------------------------------------------------------------


agents, dealer or underwriter, any applicable commissions or discounts with
respect to a particular offer will be set forth in an accompanying prospectus
supplement or, if appropriate, a post-effective amendment to the registration
statement that includes this prospectus.

        In order to comply with the securities laws of some states, if
applicable, the common stock may be sold in these jurisdictions only through
registered or licensed brokers or dealers. In addition, in some states the
common stock may not be sold unless it has been registered or qualified for sale
or an exemption from registration or qualification requirements is available and
is complied with.

        We have advised the selling stockholders that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, we will make copies of this prospectus (as it may be supplemented
or amended from time to time) available to the selling stockholders for the
purpose of satisfying the prospectus delivery requirements of the Securities
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

        We have agreed to indemnify the selling stockholders against
liabilities, including liabilities under the Securities Act and state securities
laws, relating to the registration of the shares offered by this prospectus.

        We have agreed with the selling stockholders to keep the registration
statement that includes this prospectus effective until the earlier of (1) such
time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act.

E-3

--------------------------------------------------------------------------------


Exhibit F

Derma Sciences Inc.

Confidential Purchaser Questionnaire

Before any sale of Shares or Warrants by Derma Sciences Inc. can be made to you,
this Questionnaire must be

completed and returned to Oppenheimer & Co. Inc. Attn: Investment Banking
Department, 125 Broad St., New

York, NY 10004, FAX: 212-425-2028

1.

IF YOU ARE AN INDIVIDUAL PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (A)
IF YOU ARE AN ENTITY PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (B)


    A.  INDIVIDUAL IDENTIFICATION QUESTIONS

  Name
(Exact name as it should appear on stock certificate)
Residence Address
Home Telephone Number
Fax Number
Date of Birth
Social Security Number


    B.  IDENTIFICATION QUESTIONS FOR ENTITIES

  Name
(Exact name as it will appear on stock certificate)
Address of Principal Place of Business
State (or Country) of Formation or Incorporation
Contact Person
Telephone Number (      )
Type of Entity
(corporation, partnership, trust, etc.)
Was entity formed for the purpose of this investment?
Yes        No


2.     DESCRIPTION OF INVESTOR

  The following information is required to ascertain whether you would be deemed
an “accredited investor” as defined in Rule 501 of Regulation D under the
Securities Act. Please check whether you are any of the following:


    o a corporation or partnership with total assets in excess of $5,000,000,
not organized for the purpose of this particular investment;


    o private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940, a U.S. venture capital fund which invests
primarily through private placements in non-publicly traded securities and makes
available (either directly or through co-investors) to the portfolio companies
significant guidance concerning management, operations or business objectives;


F-1

--------------------------------------------------------------------------------


    o a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;


    o an investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;


    o a trust not organized to make this particular investment, with total
assets in excess of $5,000,000 whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of the Securities Act of 1933 and who
completed item 4 below of this questionnaire;


    o a bank as defined in Section 3(a)(2) or a savings and loan association or
other institution defined in Section 3(a)(5)(A) of the Securities Act of 1933
acting in either an individual or fiduciary capacity;


    o an insurance company as defined in Section 2(13) of the Securities Act of
1933;


    o an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 (i) whose investment decision is made by
a fiduciary which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or (ii) whose total assets exceed
$5,000,000, or (iii) if a self-directed plan, whose investment decisions are
made solely by a person who is an accredited investor and who completed Part I
of this questionnaire;


    o a charitable, religious, educational or other organization described in
Section 501(c)(3) of the Internal Revenue Code, not formed for the purpose of
this investment, with total assets in excess of $5,000,000;


    o an entity not located in the U.S. none of whose equity owners are U.S.
citizens or U.S. residents;


    o a broker or dealer registered under Section 15 of the Securities Exchange
Act of 1934;


    o a plan having assets exceeding $5,000,000 established and maintained by a
government agency for its employees;


    o an individual who had individual income from all sources during each of
the last two years in excess of $200,000 or the joint income of you and your
spouse (if married) from all sources during each of such years in excess of
$300,000 and who reasonably excepts that either your own income from all sources
during the current year will exceed $200,000 or the joint income of you and your
spouse (if married) from all sources during the current year will exceed
$300,000;


    o an individual whose net worth as of the date you purchase the securities
offered, together with the net worth of your spouse, be in excess of $1,000,000;
or


    o an entity in which all of the equity owners are accredited investors.


3.        BUSINESS, INVESTMENT AND EDUCATIONAL EXPERIENCE


  Occupation
Number of Years
Present Employer
Position/Title
Educational Background


F-2

--------------------------------------------------------------------------------


        Frequency of prior investment (check one in each column):

  Stocks & Bonds Venture Capital Investments Frequently     Occasionally    
Never    


4.   SIGNATURE


  The above information is true and correct. The undersigned recognizes that the
Company and its counsel are relying on the truth and accuracy of such
information in reliance on the exemption contained in Subsection 4(2) of the
Securities Act of 1933, as amended, and Regulation D promulgated thereunder. The
undersigned agrees to notify the Company promptly of any changes in the
foregoing information, which may occur prior to the investment.


Executed at ___________________, on ______________________, 2008


(Signature)

F-3